Exhibit 10.4
KIDVILLE FRANCHISE COMPANY, LLC
FRANCHISE AGREEMENT

     
 
  Franchisee Name:
 
   
 
   
 
   
 
  Agreement Date:
 
   
 
   

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. PREAMBLES, ACKNOWLEDGMENTS, AND GRANT OF FRANCHISE
    1  
A. PREAMBLES
    1  
B. ACKNOWLEDGMENTS
    2  
C. ENTITY REQUIREMENTS
    3  
D. GRANT OF FRANCHISE
    5  
E. HUB AND ANNEX LOCATIONS, SITE SELECTION, AND LEASES
    5  
F. RIGHTS WE RESERVE
    8  
G. THE EXERCISE OF OUR JUDGMENT
    9  
H. MODIFICATION OF FRANCHISE SYSTEM
    9  
 
       
2. DEVELOPMENT AND OPENING OF FACILITY LOCATIONS
    10  
A. FACILITY DEVELOPMENT
    10  
B. OPERATING ASSETS
    11  
C. COMPUTER SYSTEM
    11  
D. FACILITY/LOCATION OPENING
    12  
E. PRESALE OF CLASSES, MEMBERSHIPS, AND BIRTHDAY PARTIES
    13  
 
       
3. FEES
    13  
A. INITIAL FRANCHISE FEE
    13  
B. ROYALTY FEE
    13  
C. DEFINITION OF “GROSS SALES”
    15  
D. LATE FEES AND INTEREST
    15  
E. APPLICATION OF PAYMENTS
    15  
F. METHOD OF PAYMENT
    15  
 
       
4. TRAINING AND ASSISTANCE
    16  
A. TRAINING
    16  
B. GENERAL GUIDANCE
    18  
C. OPERATIONS MANUAL
    19  
D. DELEGATION OF PERFORMANCE
    19  
 
       
5. MARKS
    20  
A. OWNERSHIP AND GOODWILL OF MARKS
    20  
B. LIMITATIONS ON YOUR USE OF MARKS
    20  
C. NOTIFICATION OF INFRINGEMENTS AND CLAIMS
    20  
D. DISCONTINUANCE OF USE OF MARKS
    21  
E. INDEMNIFICATION FOR USE OF MARKS
    21  
 
       
6. CONFIDENTIAL INFORMATION
    21  
 
       
7. EXCLUSIVE RELATIONSHIP
    23  
 
       
8. SYSTEM STANDARDS
    24  
A. COMPLIANCE WITH SYSTEM STANDARDS
    24  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
B. MODIFICATION OF SYSTEM STANDARDS
    29  
 
       
9. MARKETING
    29  
A. MARKET INTRODUCTION
    29  
B. BRAND FUND
    29  
C. YOUR LOCAL MARKETING
    32  
D. AREA BRAND COOPERATIVE
    33  
E. FRANCHISE SYSTEM WEBSITE
    34  
 
       
10. RECORDS, REPORTS, AND FINANCIAL STATEMENTS
    35  
 
       
11. INSPECTIONS AND AUDITS
    36  
A. OUR RIGHT TO INSPECT THE LOCATIONS
    36  
B. OUR RIGHT TO AUDIT
    36  
 
       
12. TRANSFER
    37  
A. BY US
    37  
B. BY YOU
    37  
C. CONDITIONS FOR APPROVAL OF TRANSFER
    38  
D. TRANSFER TO A WHOLLY-OWNED CORPORATION OR LIMITED LIABILITY COMPANY
    41  
E. DEATH OR DISABILITY
    41  
F. EFFECT OF CONSENT TO TRANSFER
    42  
G. OUR RIGHT OF FIRST REFUSAL
    42  
H. PUBLIC OFFERINGS
    44  
 
       
13. EXPIRATION OF THIS AGREEMENT
    44  
A. YOUR RIGHT TO ACQUIRE SUCCESSOR FRANCHISES
    44  
B. GRANT OF A SUCCESSOR FRANCHISE
    45  
C. AGREEMENTS/RELEASES
    47  
 
       
14. TERMINATION OF AGREEMENT
    47  
A. BY YOU
    47  
B. BY US
    48  
C. ASSUMPTION OF MANAGEMENT
    50  
 
       
15. OUR AND YOUR RIGHTS AND OBLIGATIONS UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT
    50  
A. PAYMENT OF AMOUNTS OWED TO US
    50  
B. MARKS
    51  
C. CONFIDENTIAL INFORMATION
    52  
D. COVENANT NOT TO COMPETE
    52  
E. OUR RIGHT TO PURCHASE FACILITY
    53  
F. CONTINUING OBLIGATIONS
    55  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
16. RELATIONSHIP OF THE PARTIES/INDEMNIFICATION
    55  
A. INDEPENDENT CONTRACTORS
    55  
B. NO LIABILITY FOR ACTS OF OTHER PARTY
    56  
C. TAXES
    56  
D. INDEMNIFICATION
    56  
 
       
17. ENFORCEMENT
    57  
A. SEVERABILITY AND SUBSTITUTION OF VALID PROVISIONS
    57  
B. WAIVER OF OBLIGATIONS
    58  
C. COSTS AND ATTORNEYS’ FEES
    58  
D. YOU MAY NOT WITHHOLD PAYMENTS DUE TO US
    59  
E. RIGHTS OF PARTIES ARE CUMULATIVE
    59  
F. GOVERNING LAW
    59  
G. CONSENT TO JURISDICTION
    59  
H. WAIVER OF EXEMPLARY DAMAGES AND JURY TRIAL
    59  
I. BINDING EFFECT
    60  
J. LIMITATIONS OF CLAIMS
    60  
K. CONSTRUCTION
    60  
 
       
18. NOTICES AND PAYMENTS
    61  
 
       
19. COMPLIANCE WITH ANTI-TERRORISM LAWS
    62  

EXHIBIT A — LISTING OF OWNERSHIP INTERESTS
EXHIBIT B — TERRITORY
EXHIBIT C — ADDRESSES OF LOCATIONS
EXHIBIT D — CONDITIONAL ASSIGNMENT OF TELEPHONE NUMBER(S)
GUARANTY AND ASSUMPTION OF OBLIGATIONS
NON-MONETARY GUARANTY AND ASSUMPTION OF OBLIGATIONS

iii 



--------------------------------------------------------------------------------



 



KIDVILLE FRANCHISE COMPANY, LLC
FRANCHISE AGREEMENT
     THIS FRANCHISE AGREEMENT (the “Agreement”) is made and entered into as of
the                      day of                                         ,
20                     (the “Effective Date”) (regardless of the dates of the
parties’ signatures) by and between KIDVILLE FRANCHISE COMPANY, LLC, a New York
limited liability company with its principal business address at 163 East 84th
Street, New York, New York 10028 (“we,” “us,” or “our”), and
                                                            , whose principal
business address is                                                             
(“you” or “your”).
1. PREAMBLES, ACKNOWLEDGMENTS, AND GRANT OF FRANCHISE.
     A. PREAMBLES.
     (1) We and our affiliates have developed (and continue to develop and
modify) policies and procedures, confidential information, intellectual property
(including software and website), and a distinctive and comprehensive operating
system (collectively, the “Branded System”) for the operation, identification,
and promotion of facilities under the KIDVILLE® trademark and other trademarks,
service marks, and commercial symbols (collectively, “Marks”) that provide to
newborns through five-year-old children and their families a wide array of
developmental classes such as music, gym, art, and enrichment classes, including
classes under the LITTLE MAESTROS, MY BIG MESSY ART CLASS®, and RUN, WIGGLE,
PAINT & GIGGLE® brands (collectively, “Classes”), as well as indoor playgrounds,
birthday and themed parties, and related services (referred to collectively,
with Classes, as “Services”), and also feature retail boutiques selling various
children and family-oriented products, many of which bear the Marks
(collectively, “Products”). Facilities offering and selling Services and
Products, operating completely pursuant to the Branded System, and using the
KIDVILLE® Mark as their primary trade identity are called “KIDVILLE Facilities”
in this Agreement and individually a “Facility.”
     (2) The Marks have gained and will continue to gain public acceptance and
goodwill, and new trademarks, service marks, and commercial symbols periodically
may be created, used, and licensed for KIDVILLE Facilities. The Marks,
Confidential Information (defined in Section 6 below), and Branded System
(collectively, the “Intellectual Property”) are owned by our affiliate Kidville,
NY, LLC, which has licensed us to use and sublicense the Intellectual Property
for KIDVILLE Facilities. You acknowledge that our right to sublicense the
Intellectual Property to you is subject to our license agreement with Kidville,
NY, LLC.
     (3) Other affiliates of ours periodically may own musical compositions and
other non-KIDVILLE brand intellectual property that they license us to use and
sublicense others to use during and as part of Classes and other activities at
KIDVILLE Facilities. You acknowledge that our right to sublicense that
non-KIDVILLE brand

 



--------------------------------------------------------------------------------



 



intellectual property to you is subject to our license agreement(s) with such
affiliates and may not continue during the entire Term (as defined in Subsection
1.D. below).
     (4) We grant to qualified entities a franchise to operate a KIDVILLE
Facility offering and selling the Services and Products we require and authorize
and using the Intellectual Property (the “Franchise System”).
     (5) As a KIDVILLE Facility franchisee, you must comply with this Agreement
and all mandatory specifications, standards, operating procedures, and rules
(collectively, “System Standards”) that we periodically prescribe for KIDVILLE
Facilities in order to maintain high and consistent quality.
     (6) You have applied for a franchise to operate a KIDVILLE Facility.
     B. ACKNOWLEDGMENTS.
     You acknowledge:
     (1) That you have independently investigated the KIDVILLE Facility
franchise opportunity and recognize that, like any other business, the nature of
a KIDVILLE Facility will evolve and change over time.
     (2) That an investment in a KIDVILLE Facility involves business risks that
could result in the loss of a significant portion or all of your investment.
     (3) That the business abilities and efforts of your owners and other
principals, management, and staff are vital to your success.
     (4) That attracting family members for your KIDVILLE Facility will require
you to make consistent marketing and promotional efforts.
     (5) That attracting and retaining customers for your KIDVILLE Facility will
require you to provide quality Services, to sell quality Products, to have a
high level of customer service, and to adhere strictly to our System Standards.
You are committed to maintaining System Standards.
     (6) That you have not received from us, and are not relying upon, any
representations or guarantees, express or implied, as to the potential volume,
sales, income, or profits of a KIDVILLE Facility, that any information you have
acquired from other KIDVILLE Facility franchisees regarding their sales, income,
profits, or cash flows was not information obtained from us, and that we make no
representation about that information’s accuracy.
     (7) That we make no representation regarding any particular Service
(including LITTLE MAESTROS Classes) or Product being authorized or made
available for KIDVILLE Facilities during your entire franchise term.

2



--------------------------------------------------------------------------------



 



     (8) That in all of their dealings with you, our officers, directors,
employees, and agents act only in a representative, and not in an individual,
capacity and that business dealings between you and them as a result of this
Agreement are deemed to be only between you and us.
     (9) That you have represented to us, to induce our entry into this
Agreement, that all statements you have made and all information you have given
us are accurate and complete and that you have made no misrepresentations or
material omissions in obtaining the Franchise.
     (10) That you have read this Agreement and our Franchise Disclosure
Document and understand and accept that this Agreement’s terms are reasonably
necessary for us to maintain high standards of quality and service, as well as
the uniformity of those standards at each KIDVILLE Facility, and to protect and
preserve the goodwill of the Marks.
     (11) That we may restrict the brands and sources of various Services,
Products, and other items and services needed to operate KIDVILLE Facilities, as
provided in various sections of this Agreement.
     (12) That we have not made any representation, warranty, or other claim
regarding the KIDVILLE Facility franchise opportunity, other than those made in
this Agreement and our Franchise Disclosure Document, and that you have
independently evaluated the franchise opportunity, including by using your own
business professionals and legal advisors, and have relied solely upon those
evaluations in deciding to sign this Agreement.
     (13) That you have had the opportunity to ask any questions you have, and
to review any appropriate materials of interest to you, concerning the KIDVILLE
Facility franchise opportunity and that we have considered your comments and
proposals, if any, on this Agreement.
     (14) That you have had the opportunity, and have been encouraged by us, to
have this Agreement and all other agreements and materials that we have given or
made available to you reviewed by an attorney and that you have either done so
or chosen not to do so.
     (15) That you have a net worth that is sufficient to invest in the KIDVILLE
Facility franchise opportunity represented by this Agreement, and you will have
sufficient funds to meet all of your obligations under this Agreement.
     C. ENTITY REQUIREMENTS.
     As a corporation, limited liability company, or general, limited, or
limited liability partnership (each, an “Entity”), you agree and represent that:
     (1) You have the authority to execute, deliver, and perform your
obligations under this Agreement and all related agreements and are duly
organized or formed and

3



--------------------------------------------------------------------------------



 



validly existing in good standing under the laws of the state of your
incorporation or formation;
     (2) Your organizational documents, operating agreement, or partnership
agreement, as applicable, will recite that this Agreement restricts the issuance
and transfer of certain ownership interests in you, and all certificates and
other documents representing ownership interests in you will bear a legend (the
wording of which we may prescribe) referring to this Agreement’s restrictions;
     (3) Exhibit A to this Agreement completely and accurately identifies all of
your owners and their interests in you as of the Effective Date;
     (4) Each owner whose interest in you (alone or with related persons) equals
or exceeds twenty percent (20%) of your total ownership, and any owner who
actually has management control of the operation of your FACILITY (defined in
Subsection D below) regardless of the size of his or her ownership interest (all
such owners are called “Principal Owners” and individually a “Principal Owner”),
must execute a Guaranty and Assumption of Obligations, in the form attached to
this Agreement, undertaking personally to be bound, jointly and severally, by
all provisions in this Agreement and any ancillary agreements between you and
us. In addition, each owner who is not a Principal Owner must execute a
Non-Monetary Guaranty and Assumption of Obligations, in the form attached to
this Agreement, undertaking personally to be bound, jointly and severally, by
specified non-monetary provisions in this Agreement. Subject to our rights and
your obligations under Section 12, you and your owners agree to sign and deliver
to us revised Exhibits A to reflect any permitted changes in the information
that Exhibit A now contains;
     (5) Throughout this Agreement’s term, one person must be designated as your
“Operator,” responsible overall for supervising and overseeing development and
operation of the FACILITY and to whom we may give, and from whom we may receive,
direction. Your Operator need not have an ownership interest in you but also may
be a Principal Owner or a non-Principal Owner. The Operator as of the Effective
Date is identified in Exhibit A. If your Operator leaves during this Agreement’s
term, you must appoint a new Operator within the timeframe we specify. Your
Operator will supervise your managers (sometimes called KIDVILLE Mayors), who in
turn will supervise the FACILITY’s non-managerial employees. Your employees are
under your day-to-day control in implementing and maintaining System Standards
at the FACILITY; and
     (6) The FACILITY (and other KIDVILLE Facilities) will be the only business
you operate so that your financial, operating, and other records, including
financial statements, will reflect only the business represented by KIDVILLE
Facilities and your staff will be committed to the KIDVILLE® brand (although
your owners and affiliates may have other, non-competitive business interests).

4



--------------------------------------------------------------------------------



 



     D. GRANT OF FRANCHISE.
     You have applied for a franchise to operate a KIDVILLE Facility from sites
physically located within the geographic area described in Exhibit B (the
“Territory”). Subject to this Agreement’s terms, we grant you a franchise (the
“Franchise”) to operate a KIDVILLE Facility (the “FACILITY”) within the
Territory, and to use the Franchise System in its operation, for a term (the
“Term”) beginning on the Effective Date and expiring ten (10) years from the
date on which your Hub Location (defined below) commences operation. The Term is
subject to earlier termination under Section 14. You agree to operate the
FACILITY in compliance with this Agreement for the entire Term unless this
Agreement is terminated under Section 14. You agree at all times faithfully,
honestly, and diligently to perform your obligations under this Agreement and to
use your best efforts to promote the FACILITY.
     The Franchise gives you the right to provide Services and sell Products
only at the physical premises of the Locations (defined below). You are
prohibited from (i) providing Services or selling Products away from the
physical premises of the Locations, (ii) selling Services or Products through
other distribution channels, (iii) using the Marks in any other business
activities that we have not expressly authorized, and (iv) advising others who
operate Competitive Businesses (as defined in Section 7 below).
     You may engage in any authorized advertising, promotional, marketing, and
related activities (“Promotional Activities”) to solicit customers located
within and outside your Territory. However, if other KIDVILLE Facilities operate
in the areas where, in our reasonable opinion, your Promotional Activities have
significant circulation or coverage, you may not include any price information
in the materials (written, auditory, or otherwise) used in those Promotional
Activities. If there is no KIDVILLE Facility operating in an area where you
engage in Promotional Activities, but we later appoint a franchisee whose
franchised territory includes all or a portion of that area, you agree (at our
direction) to send the new franchisee a list identifying (with applicable
contact information) all of your customers who reside in that new franchisee’s
territory. We have the unrestricted right to regulate your Promotional
Activities and other business activities outside your Territory in order to
protect, as we deem best, our interests, other KIDVILLE Facility franchisees,
and the Franchise System. Other KIDVILLE Facility franchisees will have the same
rights, and will be subject to the same restrictions, in your Territory.
     E. HUB AND ANNEX LOCATIONS, SITE SELECTION, AND LEASES.
     (1) Hub and Annex Locations Defined. The Franchise to operate the FACILITY
requires you to locate, lease (or purchase), develop, maintain, and operate two
(2) types of sites: One (1) main “hub” location (the “Hub Location”) and at
least three (3) “annex” locations (each an “Annex Location”). The Hub Location
is the larger, main operating center for the Franchise at which you will provide
all required Services and sell all required Products associated with a KIDVILLE
Facility and maintain your primary management, administrative, staffing, and
training functions. Each Annex Location is significantly smaller than the Hub
Location, intended for areas within the Territory where a larger Hub Location
would be impractical, and will provide some, but not all, of the Services and
sell some, but not all, of the Products associated

5



--------------------------------------------------------------------------------



 



with KIDVILLE Facilities. The physical sites of the Hub Location and each Annex
Location must be within the Territory.
     Unless it is necessary for us to distinguish in this Agreement between your
Hub Location and your Annex Locations, references in this Agreement to your
“Locations” cover both your Hub Location and your Annex Locations. References in
this Agreement to the “FACILITY” cover your entire business operation under this
Agreement, including all activities at both your Hub Location and your Annex
Locations. Your right to operate at each Annex Location is coterminous with the
Term. You may use each Location only for operating the FACILITY.
     (2) Selecting Hub and Annex Locations. The addresses of your Locations are
or will be identified in Exhibit C. If you have not found sites for the
Locations as of the Effective Date, then we and you will insert their addresses
into Exhibit C after you find them in compliance with the following procedures:
     (i) You agree to find, and sign a lease for, a suitable site within the
Territory for the Hub Location within one hundred twenty (120) days after the
Effective Date.
     (ii) You agree to find, and sign leases for, suitable sites within the
Territory for the first two (2) of your minimum three (3) required Annex
Locations within one hundred eighty (180) days after the Effective Date.
     (iii) You agree to find, and sign a lease for, a suitable site within the
Territory for your third (3rd) required Annex Location within two hundred
seventy (270) days after the Effective Date.
You must obtain our written acceptance of each Location’s proposed site before
signing any lease. You may operate the Locations only at sites we have formally
accepted. We will not conduct site selection activities for you. You are
responsible for finding a site for each Location that satisfies our site
selection criteria and meets the requirements of your business. We will not
unreasonably withhold our acceptance of a site that meets our criteria.
     We will give you site evaluation workbooks to help you assess whether a
site satisfies our criteria. You must obtain all information necessary to
complete the workbooks and then return the completed workbooks to us. If we are
satisfied with the workbooks and believe, based on this preliminary review, that
the identified sites might be acceptable for Locations, we will visit your
Territory to inspect the proposed sites. We will not charge you for this first
site visit to your Territory. However, you must pay us a per diem fee and
reimburse all of our out-of-pocket costs and expenses for all subsequent site
visits. To avoid these additional costs, we suggest that you find and prepare
workbooks for a number of sites that you believe are suitable for Locations so
that we can inspect them on one site visit. We will accept or not accept your
proposed sites within ten (10) days after returning from our site visit. After
you secure the sites, we will insert their addresses into Exhibit C.

6



--------------------------------------------------------------------------------



 



     You acknowledge and agree that, if we accept or give you information
regarding a Location’s proposed site, that is not a representation or warranty
of any kind, express or implied, of the site’s suitability for a KIDVILLE
Facility or any other purpose. Our acceptance indicates only that we believe the
site meets our then acceptable criteria. Applying criteria that have appeared
effective with other sites might not accurately reflect the potential for all
sites, and demographic and/or other factors included in or excluded from our
criteria could change, altering a site’s potential. The uncertainty and
instability of these criteria are beyond our control, and we are not responsible
if a site we accepted fails to meet your expectations. You acknowledge and agree
that your acceptance of the Franchise was or will be based on your own
independent investigation of a site’s suitability for each Location. We are
relying on your knowledge of the real estate market in your area and your
ability to locate a suitable site.
     (3) Leasing Locations. We have the right to accept or reject the terms of a
Location’s proposed lease or sublease (the “Lease”) before you sign it. We may
require that the Lease contain certain provisions (although we will not directly
negotiate your Lease), including those:
     (a) reserving to us the right to receive an assignment of the Lease upon
termination or expiration of this Agreement;
     (b) requiring the landlord to give us all sales and other information we
request relating to the FACILITY’s operation at the Location;
     (c) requiring the landlord concurrently to send us a copy of any written
notice of Lease default sent to you and granting us the right (but without any
obligation) to cure any Lease default within fifteen (15) business days after
expiration of your cure period (if you fail to do so);
     (d) confirming your right to display the Marks at each Location according
to specifications in the Operations Manual (subject only to applicable law);
     (e) specifying that the Location may be used only for a KIDVILLE Facility;
and
     (f) allowing us to enter the Location upon expiration or termination of
this Agreement in order to remove signage and other items bearing our Marks and
otherwise to de-identify the Location.
We may require that the types of provisions referenced above be reflected in a
Lease Rider, Collateral Assignment of Lease, or other document. You agree to
sign, and have the landlord sign, any documents we deem necessary to record our
interest in the Location in public real estate indices and elsewhere to protect
our interests. You acknowledge that our acceptance of the Lease is not a
guarantee or warranty, express or implied, of the success or profitability of a
KIDVILLE Facility operated at the Location. Our acceptance indicates only that
we believe that the Location and the Lease’s terms meet our then acceptable
criteria. We have the right to receive a final signed copy of

7



--------------------------------------------------------------------------------



 



each Lease. You may not modify the Lease if any proposed modification would
impact the rights reserved by subparagraphs (a) through (f) above.
     If the Lease expires or is terminated without your fault, or if the
Location’s site is destroyed, condemned, or otherwise rendered unusable, we will
allow you to relocate to a new site in the Territory acceptable to us.
Relocation will be at your sole expense, and we may charge you our then current
relocation fee plus our out-of-pocket expenses in connection with any
relocation.
     F. RIGHTS WE RESERVE.
     Except as provided in subparagraph (6) below, we (and any affiliates that
we have from time to time) may not during the Term establish and operate, or
grant to others the right to establish and operate, another KIDVILLE Facility
the Hub Location for which is physically located within the Territory. Except
for this Hub Location restriction (but with the carve-out in subparagraph (6)
below), your rights under this Agreement are non-exclusive, and we (and any
affiliates that we have from time to time) retain the right during the Term to
engage in any and all activities that we (and they) desire, at any time or
place, and whether or not these activities compete with your FACILITY,
including, without limitation, the right:
     (1) To establish and operate, and grant to others the right to establish
and operate, KIDVILLE Facilities the Hub Locations for which are located outside
the Territory on any terms and conditions we deem appropriate.
     (2) To establish and operate, and grant to others the right to establish
and operate, one or more Annex Locations that are located within or outside the
Territory on any terms and conditions we deem appropriate (and to require your
Hub Location to provide services to such Annex Locations located within the
Territory on terms we specify), provided, however, that (a) we will not
establish and operate, or grant to others the right to establish and operate,
Annex Locations within the Territory for at least two (2) years following the
date by which your third (3rd) Annex Location must have opened for business, as
provided in Subsection 2.D. below, and (b) we will give you at least six
(6) months’ prior written notice of our intent to establish and operate, or
grant to others the right to establish and operate, the Annex Location in your
Territory. However, if you fail to open your third (3rd) Annex Location for
business by the date specified in Subsection 2.D. below, there are no timing or
other restrictions whatsoever on (and no notice that we must give with respect
to) our right to establish and operate, or grant to others the right to
establish and operate, an Annex Location in your Territory. In addition, your
failure to open your third (3rd) Annex Location for business by the date
specified in Subsection 2.D. below may give rise to your obligation to pay the
Assumed Royalty and Assumed Fund Contribution, as defined in Subsections 3.B.
and 9.B. below.
     (3) To license to any business that is not a KIDVILLE Facility, wherever
that business is located or operating (including within the Territory), the
right to offer and sell to its own customers any of the Services (including
LITTLE MAESTROS Classes and other LITTLE MAESTROS branded items), whether under
the Marks or any other trademarks or service marks.

8



--------------------------------------------------------------------------------



 



     (4) To offer and sell Products and other items identified by the Marks or
any other trademarks or service marks to any customers, wherever located or
operating (including within the Territory), and through any distribution
channels (including, but not limited to, the Internet, specialty and other
retail stores branded exclusively or primarily under the KIDVILLE® Mark that do
not also provide Classes, specialty and other retail stores branded exclusively
or primarily under trademarks other than the KIDVILLE® Mark, and other points of
distribution), wherever located or operating (including within the Territory).
     (5) To create and conduct, and grant to others the right to create and
conduct, plays, stage shows, and musicals, and create, transmit, display, and
broadcast television, radio, Internet, and other productions, using (on a
featured or non-featured basis) any of the Intellectual Property and
non-KIDVILLE brand intellectual property used in or licensed to KIDVILLE
Facilities (including LITTLE MAESTROS) and whether associated with the Marks or
other trademarks and commercial symbols.
     (6) To establish and operate, and grant to others the right to establish
and operate, KIDVILLE Facility Hub Locations at mass gathering locations within
the Territory and otherwise to provide, and grant to others the right to
provide, Services at mass gathering locations within the Territory. “Mass
gathering” locations include casinos, hotels, resorts, cruiseships, military
bases, mass transportation facilities (like train stations and airports), sports
arenas and other sports facilities, and similar venues.
     (7) To engage in all other activities that this Agreement does not
expressly prohibit.
     G. THE EXERCISE OF OUR JUDGMENT.
     We have the right to develop, operate, and change the Branded System and
the Franchise System in any manner not specifically prohibited by this
Agreement. Whenever we have reserved in this Agreement the right to take or to
withhold an action, or to grant or decline to grant you the right to take or
omit an action, we may, except as otherwise specifically provided in this
Agreement, make our decision or exercise our rights based on information then
available to us and our judgment of what is best for us, KIDVILLE Facility
franchisees generally, or the Franchise System at the time our decision is made,
regardless of whether we could have made other reasonable or even arguably
preferable alternative decisions or whether our decision promotes our financial
or other individual interest.
     H. MODIFICATION OF FRANCHISE SYSTEM.
     Because complete and detailed uniformity under many varying conditions
might not be possible or practical, you acknowledge that we specifically reserve
the right and privilege, as we deem best, to vary System Standards for, and to
provide different levels of service to, any franchisee based upon the
peculiarities of any condition or factors that we consider important to that
franchisee’s successful operation. You have no right to require us to grant you
a similar variation or accommodation or to provide the same level of service.

9



--------------------------------------------------------------------------------



 



2. DEVELOPMENT AND OPENING OF FACILITY LOCATIONS.
     A. FACILITY DEVELOPMENT.
     You are responsible for developing each Location for the FACILITY. We will
give you mandatory and suggested specifications and layouts for Locations,
including requirements for dimensions, design, image, interior layout, decor,
fixtures, equipment, signs, furnishings, and color scheme. These plans might not
reflect the requirements of any federal, state, or local law, code, or
regulation, including those arising under the Americans with Disabilities Act
(the “ADA”) or similar rules governing public accommodations for persons with
disabilities. You are responsible for preparing a site survey and all required
construction plans and specifications to suit the Location and making sure that
these plans and specifications comply with our requirements, the ADA and similar
rules, other applicable ordinances, building codes, permit requirements, and
Lease requirements and restrictions. You (and not we) are responsible for the
performance of the architects, contractors, and subcontractors you hire to
develop and maintain each Location for the FACILITY and for ensuring that
sufficient insurance coverage is in place during the construction process.
     You agree to send us construction plans and specifications for review
before you begin constructing each Location and all revised or “as built” plans
and specifications during construction. Our designated architect will review
your architect’s proposed plans and specifications to ensure they are
acceptable. You must pay our architect for that review. Because our review is
limited to ensuring your compliance with our design and layout requirements, our
review might not assess compliance with federal, state, or local laws and
regulations, including the ADA. We may inspect each Location during the
development process.
     You must do the following, at your own expense, to develop and commence
operation of the FACILITY at each Location:
     (1) secure all financing required to develop and operate the FACILITY;
     (2) obtain all required building, utility, sign, health, sanitation,
business, and other permits and licenses;
     (3) construct all required improvements to the Location and decorate the
Location according to approved plans and specifications;
     (4) obtain all customary contractors’ sworn statements and partial and
final waivers of lien for construction, remodeling, decorating, and installation
services;
     (5) purchase or lease, and install, all required fixtures, furniture,
furnishings, signs, and equipment (including music systems, required computer,
point-of-sale, and other electronic information systems, and all equipment
components and software necessary for you to accept and process KIDVILLE®
membership cards and participate in our other customer loyalty, affinity, and
similar programs) (collectively, “Operating Assets”); and

10



--------------------------------------------------------------------------------



 



     (6) purchase an opening inventory of required, authorized, and approved
Products from us, our affiliates, or other designated sources and other
products, materials, and supplies from approved and designated sources.
     B. OPERATING ASSETS.
     You must use in operating the FACILITY only those Operating Assets that we
designate or approve for KIDVILLE Facilities as meeting our standards and
specifications for quality, design, appearance, function, and performance. You
may not install or use any unauthorized Operating Assets at a Location. You
agree to place or display at each Location (interior and exterior) only the
signs, emblems, lettering, logos, and display materials that we approve from
time to time. You must purchase or lease approved brands, types, and models of
Operating Assets only from suppliers we designate or approve (which may include
and/or be limited to us and/or our affiliates).
     C. COMPUTER SYSTEM.
     You agree to obtain and use the computer hardware and/or software we
specify, including required computer, point-of-sale, and other electronic
information systems and all equipment components and software (including
KIDVILLE® customer relationship manager software (“KIDVILLE Software”))
necessary for you to process memberships and class registrations on-line, to
accept and process KIDVILLE® membership cards, and to participate in our other
customer loyalty, affinity, and similar programs (the “Computer System”). We may
modify specifications for and components of the Computer System. You also agree
to use our designated e-mail system for all business related to the Franchise.
We have the right to monitor and review your e-mail communications. Our
modification of specifications for the Computer System, and/or other
technological developments or events, might require you to purchase, lease,
and/or license new or modified computer hardware and/or software and to obtain
service and support for the Computer System. Although we cannot estimate the
future costs of the Computer System or required service or support, and although
these costs might not be fully amortizable over the Term, you agree to incur the
costs of obtaining the computer hardware and software comprising the Computer
System (and additions and modifications) and required service or support. Within
sixty (60) days after we deliver notice to you, you must obtain the Computer
System components that we designate and to ensure that your Computer System, as
modified, is functioning properly. We have no obligation to reimburse you for
any Computer System costs. You may not use any unapproved computer software or
security access codes. We have the right to know all security access codes.
     You agree that we and our affiliates may condition any license of required
or recommended proprietary software to you, and/or your use of technology
developed or maintained by or for us, on your signing the software license
agreement or similar document, or otherwise agreeing to the terms (for example,
by acknowledging your consent to and accepting the terms of a click-through or
other shrink-wrapped license agreement), we and our affiliates prescribe to
regulate your use of, and our and your respective rights and responsibilities
with respect to, the software or technology. We and our affiliates may charge
you up-front and ongoing weekly or monthly fees for any required or recommended
proprietary software or technology that we and our affiliates license to you and
for other maintenance, support, and

11



--------------------------------------------------------------------------------



 



access services provided during the Term, including access to and use of
KIDVILLE Software, if that is obtained directly from us or an affiliate rather
than from designated or approved third party vendors.
     Despite the fact that you must buy, use, and maintain the Computer System
according to our standards and specifications, you have sole and complete
responsibility for: (1) the acquisition, operation, maintenance, and upgrading
of the Computer System; (2) the manner in which your Computer System interfaces
with our and any third party’s computer system; and (3) any and all consequences
if the Computer System is not properly operated, maintained, and upgraded. The
Computer System shall permit twenty-four (24) hours per day, seven (7) days per
week electronic communications between you and us, including access to the
Internet and our then current Franchise System Website, intranet or extranet.
     D. FACILITY/LOCATION OPENING.
     You agree not to begin operating the FACILITY at a Location (except for the
approved pre-sale activities specified in Subsection 2.E. below) until:
     (1) We notify you in writing that the Location meets our standards and
specifications (although our acceptance is not a representation or warranty,
express or implied, that a Location complies with any engineering, licensing,
environmental, labor, health, building, fire, sanitation, occupational,
landlord’s, insurance, safety, tax, governmental, or other statutes, rules,
regulations, requirements, or recommendations nor a waiver of our right to
require continuing compliance with our requirements, standards, and policies);
     (2) required training (described in Subsection 4.A. below) is
satisfactorily completed by all attendees;
     (3) you pay the initial franchise fee and other amounts then due to us and
key suppliers;
     (4) you obtain all required licenses and permits and send us copies of the
licenses and permits we request; and
     (5) you give us certificates for all required insurance policies.
You agree to comply with these conditions and to begin operating (i) your Hub
Location within two hundred seventy (270) days after the Effective Date or on or
before the date specified in any Development Rights Rider to which you are a
party, (ii) your first two (2) required Annex Locations within two hundred
seventy (270) days after the Effective Date, and (iii) your third required Annex
Location within three hundred sixty (360) days after the Effective Date. We may
terminate this Agreement if you fail to comply with the deadlines specified in
subparagraphs (i) or (ii) above. If you fail to comply with the deadline
specified in subparagraph (iii) above, we have the rights specified in
Subsections 1.F.(2) above and 3.B. and 9.B. below.
     If you begin operating any Location (except for the approved pre-sale
activities specified in Subsection 2.E. below) before we notify you in writing
that it meets our standards and

12



--------------------------------------------------------------------------------



 



specifications (as required in subparagraph (1) above), you must pay us Five
Thousand Dollars ($5,000) for each day the Location operates without our
approval. In that event, we also may elect to terminate this Agreement under
Section 14.B.
     E. PRESALE OF CLASSES, MEMBERSHIPS, AND BIRTHDAY PARTIES.
     You may not begin offering and pre-selling (that is, before the FACILITY is
ready to open for business and begin conducting Classes) FACILITY memberships,
Class registrations, and birthday parties until we give you written approval. We
may require you to sign and deliver to us a Request for Presale form (which we
prepare) in which you certify that you have, among other things, obtained all
necessary bonds and/or otherwise have complied, and will comply, with all
applicable laws relating to your presale activities. If you fail to complete and
return the Request for Presale form as required, you are not authorized to begin
offering or pre-selling FACILITY memberships, Class registrations, and birthday
parties. You alone are responsible for ensuring that your presale activities
comply with all applicable laws. We may require you to deposit with us, or that
your customers pay directly to us, all revenue from your presale activities with
respect to each Location until we approve the Location for opening, as provided
in Subsection 2.D. above. After the particular Location begins operating
Classes, we will immediately remit all presale revenue for that Location to you,
less our applicable Royalty and Fund contributions, as provided in Subsections
3.B. and 9.B., respectively, of this Agreement. We will not remit any Location’s
presale revenue to you until after the Location begins operating Classes. (In
other words, we may control the revenue from a Location’s presale activities
even if one or more of the FACILITY’s other Locations already have begun
operating Classes.)
3. FEES.
     A. INITIAL FRANCHISE FEE.
     You agree to pay us a one-time and, except as provided in Subsection
4.A.(1), nonrefundable initial franchise fee equal to One Hundred Eighty
Thousand Dollars ($180,000), which consists of Seventy-Five Thousand Dollars
($75,000) for the Hub Location and Thirty-Five Thousand Dollars ($35,000) for
each Annex Location you have agreed to develop within the Territory (a minimum
of three (3)). This initial franchise fee must be paid, and is fully earned by
us, when you sign this Agreement. The initial franchise fee is not in exchange
for any particular products, services, or assistance but instead is solely in
consideration of our signing this Agreement. We will credit toward the initial
franchise fee any deposits you previously paid under a Development Rights Rider.
     B. ROYALTY FEE.
     You agree to pay us, on or before the fifth (5th) day of each calendar
month, and in the manner provided below, a Royalty Fee (the “Royalty”) equal to
the following percentages of the FACILITY’s Gross Sales (defined in Subsection C
below) at the Hub Location and each Annex Location during the preceding calendar
month:

13



--------------------------------------------------------------------------------



 



         (1) Hub Location.
          (a) Seven percent (7%) of the Hub Location’s Gross Sales on that
portion of the Hub Location’s Gross Sales during a calendar year that do not
exceed Two Million Dollars ($2,000,000);
          (b) Six and one-half percent (6.5%) of the Hub Location’s Gross Sales
on that portion of the Hub Location’s Gross Sales during a calendar year that
exceed Two Million Dollars ($2,000,000) but have not exceeded Four Million
Dollars ($4,000,000); and
          (c) Six percent (6%) of the Hub Location’s Gross Sales on that portion
of the Hub Location’s Gross Sales during a calendar year that exceed Four
Million Dollars ($4,000,000).
         (2) Annex Location.
          (a) Seven percent (7%) of each Annex Location’s Gross Sales on that
portion of the Annex Location’s Gross Sales during a calendar year that do not
exceed Three Hundred Fifty Thousand Dollars ($350,000);
          (b) Six and one-half percent (6.5%) of each Annex Location’s Gross
Sales on that portion of the Annex Location’s Gross Sales during a calendar year
that exceed Three Hundred Fifty Thousand Dollars ($350,000) but have not
exceeded Seven Hundred Thousand Dollars ($700,000); and
          (c) Six percent (6%) of each Annex Location’s Gross Sales on that
portion of the Annex Location’s Gross Sales during a calendar year that exceed
Seven Hundred Thousand Dollars ($700,000).
The Gross Sales thresholds specified above are not a representation or guarantee
of any kind of the volume, sales, income, or profits you might generate from
operating the FACILITY. The thresholds are simply the levels of Gross Sales at
which we are willing to reduce the Royalty percentages due under this Agreement.
The Royalty is not in exchange for any particular products, service, or
assistance but instead is solely in consideration of our granting you the
Franchise conferred by this Agreement.
     If you fail to open for business your third (3rd) Annex Location within the
Territory by the date specified in Subsection 2.D. above or at all, you
nevertheless must pay us a Royalty on the Gross Sales that we assume you would
have generated from that Annex Location had you opened and operated that Annex
Location in compliance with this Agreement (the “Assumed Royalty”). The Assumed
Royalty will be equal to the average Royalty that you pay us on account of the
operations of your other Annex Locations. The Assumed Royalty is due and payable
at the same time and in the same manner as the non-Assumed Royalty described in
this Subsection 3.B. Your obligation to pay us the Assumed Royalty shall
continue unless and until you commence operating your third (3rd) Annex Location
within the Territory or we (or our affiliates) exercise our rights under
Subsection 1.F.(2) above and commence operating, or other parties we approve
commence operating, a third (3rd) Annex Location within the Territory.

14



--------------------------------------------------------------------------------



 



Your failure to pay the Assumed Royalty monthly is a breach of this Agreement
for which we may terminate this Agreement under Subsection 14.B.(14) below.
     C. DEFINITION OF “GROSS SALES”.
     As used in this Agreement, the term “Gross Sales” means all revenue that
you derive from selling Services and Products and otherwise operating the
FACILITY, whether from cash, check, credit and debit card, barter exchange,
trade credit, or other credit transactions, including revenue generated from
presales, revenue from selling Services and Products to customers who use gift,
loyalty, and affinity cards for payment, and your proceeds from business
interruption insurance, but (1) excludes all federal, state, and municipal
sales, use, or service taxes collected from customers and paid to the
appropriate taxing authority, and (2) is reduced by the amount of any documented
refunds and credits the FACILITY in good faith gives to customers (if those
amounts originally were included in calculating Gross Sales).
     D. LATE FEES AND INTEREST.
     You agree to pay us a late fee for each required payment not made on or
before its original due date and for each payment not honored by your financial
institution. (You also must reimburse our bank charges arising from your
dishonored payments.) The late fee, which is equal to ten percent (10%) of the
overdue payment, is not interest or a penalty but compensates us for increased
administrative and management costs due to your late payment. In addition, all
amounts that you owe us that are more than seven (7) days late will bear
interest, accruing as of their original due date, at one and one-half percent
(1.5%) per month or the highest commercial contract interest rate the law
allows, whichever is less. We may debit your EFTA (defined below) automatically
for late fees and interest. You acknowledge that this Subsection is not our
agreement to accept any payments after they are due or our commitment to extend
credit to, or otherwise finance your operation of, the FACILITY.
     E. APPLICATION OF PAYMENTS.
     Despite any designation you make, we may apply any of your payments to any
of your past due indebtedness to us and our affiliates. We may set off any
amounts you or your owners owe us or our affiliates against any amounts that we
or our affiliates owe you or your owners. You may not withhold payment of any
amounts you owe us or our affiliates due to our alleged nonperformance of any of
our obligations under this Agreement.
     F. METHOD OF PAYMENT.
     Before your FACILITY commences operation, you agree to sign and deliver to
us the documents we require to authorize us to debit your business checking or
other account automatically for the Royalty, Fund contributions (defined in
Subsection 9.B. below), and other amounts due under this Agreement or in
connection with your operation of the FACILITY, including amounts due for your
purchases of Products, other items, and services from us, our affiliates and/or
unaffiliated vendors (the “Electronic Funds Transfer Account” or “EFTA”). We
will debit your EFTA for the Royalty and Fund contributions on or before the
fifth (5th) day of each calendar month on account of the previous calendar
month’s Gross Sales. We will debit

15



--------------------------------------------------------------------------------



 



the EFTA for other amounts you owe us, our affiliates and/or unaffiliated
vendors on the day we specify. With respect to Product and other purchases, we
may require you to submit payment electronically (and to initiate the electronic
payment process) before we prepare for shipment and send you the items you have
ordered. You agree to deposit funds into the EFTA to cover our withdrawals and
to report your Gross Sales as we require.
     If you fail to report the FACILITY’s Gross Sales, we may debit your EFTA
for one hundred twenty percent (120%) of the last Royalty and Fund contribution
that we debited (together with the late fee and interest noted in Subsection
3.D. above). If the amounts we debit from your EFTA are less than the amounts
you actually owe us (once we have determined the FACILITY’s actual Gross Sales),
we will debit your EFTA for the balance on the day we specify. If the amounts we
debit exceed the amounts you actually owe us, we will credit the excess against
the amounts due during the following calendar month.
     Despite the preceding language in this Subsection F, we reserve the right
at any time during the Term to debit your required Royalty and Fund
contribution, on a transaction-by-transaction basis, directly from customer
payments for Classes and other Services to be provided by the FACILITY where we
or our designee administers the on-line registration process through KIDVILLE
Software, the Franchise System Website, or other Electronic Media and accepts
and processes customer payments.
     We may require you to pay any amounts due to us and our affiliates under
this Agreement (or otherwise) other than by automatic debit (e.g., by check or
wire transfer) whenever we deem appropriate, and you must comply with our
payment instructions. While we may, as noted above, debit the EFTA for amounts
you owe unaffiliated vendors, we generally intend to do so only if you fail to
pay those vendors as and when required.
4. TRAINING AND ASSISTANCE.
     A. TRAINING.
     (1) Initial Training. If this is your first KIDVILLE Facility, an owner of
yours who actually has management control of the operation of your FACILITY
must, before you commence pre-sales, attend an initial orientation and training
session for approximately two (2) weeks at our principal business address or
another designated location. (We refer to this owner with management control who
attends training as the “Trained Owner.”)
     Before your FACILITY commences operation, we will provide our training
program (which is scheduled to run for approximately four (4) weeks) for your
Trained Owner (who also may be your Operator) at no additional charge. (Training
may be longer or shorter depending on our opinion of the Trained Owner’s
experience and needs.) This training, which focuses on our philosophy, System
Standards, and the material aspects of operating a KIDVILLE Facility, will take
place at a designated training facility of our choice (at our corporate
headquarters and/or at an operating KIDVILLE Facility). If your Trained Owner is
not also your Operator, your Operator must attend approximately two (2) weeks of
training at no additional charge at a

16



--------------------------------------------------------------------------------



 



designated training facility of our choice (at our corporate headquarters and/or
at an operating KIDVILLE Facility). We also will provide up to four (4) days of
training at no additional charge for your Early Childhood Development Director
and your Director of Birthday Parties. Your Trained Owner, Operator, and
directors must satisfactorily complete their respective training regimen and
pass applicable operations and proficiency tests. You agree to pay all travel
and living expenses, wages, and workers’ compensation insurance that your
Trained Owner, Operator, directors, and other employees incur during training.
You agree to replace your Operator (if he or she is not also your Trained Owner)
and directors if we believe they are not qualified or suitable to hold their
positions and to pay our then current fee to train their replacements. Our
training program will include a “train the trainer” module so that your
senior-level personnel can learn how to train your other employees.
     If we determine that your Trained Owner (whether or not he or she also is
your Operator) cannot satisfactorily complete initial training (and he or she,
or a replacement, cannot satisfactorily complete a repeat training program), we
may terminate this Agreement. Under those circumstances, we will keep one-half
(1/2) of the initial franchise fee. We will return the remaining portion of the
initial franchise fee if you sign our required form of release of claims.
     Your Trained Owner and Operator may request additional or repeat training
at the end of the initial training and orientation programs if they do not feel
sufficiently trained in the operation of a KIDVILLE Facility. We and you will
jointly determine the duration of any additional training, which is subject to
the availability of our personnel. You must pay our then current charges for
this additional or repeat training. However, if your Trained Owner and Operator
satisfactorily complete our initial training and orientation programs, and have
not expressly informed us at the end of those programs that they do not feel
sufficiently trained in the operation of a KIDVILLE Facility, then your Trained
Owner and Operator will be deemed to have been trained sufficiently to operate a
KIDVILLE Facility.
     If this is your first or second KIDVILLE Facility franchise, we will send
one or more of our representatives to your Hub Location at our cost for up to
one (1) week to assist in the initial stages of the FACILITY’s operation and to
help train your employees on-site. We will send our representative(s) to your
Hub Location before you begin conducting Classes or during your first semester
(i.e., four months) of operation (at our option). We need not send
representatives to your Annex Locations (even if this is your first KIDVILLE
Facility franchise) or to a third or subsequent Hub Location you develop. If you
request, and we agree to provide, additional or special guidance, assistance, or
training before you begin conducting Classes or during the first semester, you
agree to pay our then applicable charges, including our personnel’s per diem
charges (including wages) and travel, hotel, and living expenses.
     Approximately ninety (90) days after the FACILITY commences operation, your
Trained Owner and Operator must attend three (3) days of advanced training at a
designated training facility of our choice (at our corporate headquarters and/or
at an

17



--------------------------------------------------------------------------------



 



operating KIDVILLE Facility). You must arrange for this advanced training before
the ninety (90) day period ends.
     All FACILITY personnel in customer contact positions must be able to speak,
read, write, and understand the English language fluently. We have the right to
decide whether a person has the required English fluency.
     (2) Ongoing Training. We may require your Trained Owner, Operator, and
other employees to attend and complete satisfactorily supplemental training
courses that we periodically choose to provide during the Term at the times and
locations we designate. We may charge reasonable registration or similar fees
for these courses. Besides attending these courses, at least one of your
representatives (whom we approve) must attend an annual convention of all
KIDVILLE Facility franchisees at a location we designate. We may charge you a
convention fee of up to Two Thousand Five Hundred Dollars ($2,500) per person.
You also must pay all other costs to attend.
     If you choose to designate a new Operator or to hire new FACILITY directors
during the Term, each must satisfactorily complete, within the timeframe we
specify, our then current training program. Your trained personnel may provide
this training if we previously have certified them to do so. Otherwise, training
must be completed at our designated training facility. We may charge reasonable
fees for this training. You must pay all travel and living expenses incurred
during all training courses and programs. You understand and agree that any
specific ongoing training or advice we provide does not create an obligation
(whether by course of dealing or otherwise) to continue providing that specific
training or advice, all of which we may discontinue and modify from time to
time. We may decertify any of your personnel who we reasonably believe do not
satisfy our minimum qualifications for the positions they hold, in which case
you must hire replacement personnel and arrange for their training.
     B. GENERAL GUIDANCE.
     We may advise you from time to time regarding the FACILITY’s operation
based on your reports or our evaluations and inspections and may guide you with
respect to:
     (1) standards, specifications, and operating procedures and methods that
KIDVILLE Facilities use;
     (2) purchasing required and authorized Operating Assets, Products, and
other items and arranging for their distribution to you;
     (3) advertising and marketing materials and programs;
     (4) employee training; and
     (5) administrative, bookkeeping, accounting, and inventory control
procedures.

18



--------------------------------------------------------------------------------



 



We may guide you in our operations manual (“Operations Manual”); in bulletins or
other written materials; by Electronic Media, intranets, and extranets; by
telephone consultation; and/or at our office or the FACILITY. If you request,
and we agree to provide, additional or special guidance, assistance, or training
during the Term, you agree to pay our then applicable charges, including our
personnel’s per diem charges (including wages) and travel, hotel, and living
expenses. “Electronic Media” means the Internet, the World Wide Web, or any
other similar proprietary or common carrier electronic delivery system as well
as materials (such as CD ROMs and USB data storage devices) that facilitate the
electronic communication of information.
     C. OPERATIONS MANUAL.
     We will provide you single-user access during the Term to our on-line
Operations Manual, which may include audio, video, computer software, other
Electronic Media, and/or written materials. The Operations Manual contains our
System Standards, information on your other obligations under this Agreement,
and various recommendations. We may modify the Operations Manual periodically to
reflect changes in System Standards. You agree to keep access codes to and other
information for the Operations Manual current and in a secure location. No one
besides your Trained Owner and Operator may know the access code(s) to the
Operations Manual (unless we agree otherwise in writing). We must know the
identities of all people with access to the Operations Manual. If there is a
dispute over the Operation Manual’s contents, our master version controls. You
agree that the Operations Manual’s contents are confidential and that you will
not disclose the Operations Manual to any person other than FACILITY employees
who need to know its contents to perform their duties. You may not at any time
copy, duplicate, record, or otherwise reproduce any part of the Operations
Manual (except as we allow for training and operating purposes). If we choose to
give you a printed copy of the Operations Manual (although we have no obligation
to do so because we currently intend to maintain only an on-line version of the
Operations Manual), we may charge you a reasonable fee if you lose the printed
copy.
     You must monitor and access the website, intranet, or extranet for any
updates to the Operations Manual and System Standards. Any passwords or other
digital identifications necessary to access the Operations Manual on a website,
intranet, or extranet will be deemed to be a part of Confidential Information
(defined in Section 6 below).
     D. DELEGATION OF PERFORMANCE.
     You agree that we have the right to delegate the performance of any portion
or all of our obligations under this Agreement to third-party designees, whether
these designees are our affiliates, agents, or independent contractors with whom
we contract to perform these obligations. If we do so, such third-party
designees will be obligated to perform the delegated functions for you in
compliance with this Agreement, and we will be responsible if they fail to do
so.

19



--------------------------------------------------------------------------------



 



5. MARKS.
     A. OWNERSHIP AND GOODWILL OF MARKS.
     Kidville, NY, LLC has licensed the Marks to us to use in franchising,
developing, and operating KIDVILLE Facilities. Your right to use the Marks is
derived only from this Agreement and is limited to your operating the FACILITY
in compliance with this Agreement and all System Standards we prescribe during
the Term. Your unauthorized use of the Marks is a breach of this Agreement and
infringes our and Kidville, NY, LLC’s rights in the Marks. You acknowledge and
agree that your use of the Marks and any goodwill established by that use are
exclusively for our and Kidville, NY, LLC’s benefit and that this Agreement does
not confer any goodwill or other interests in the Marks upon you (other than the
right to operate the FACILITY in compliance with this Agreement). All provisions
of this Agreement relating to the Marks apply to any additional proprietary
trade and service marks we authorize you to use. You may not at any time during
or after the Term contest or assist any other person in contesting the validity,
or our and Kidville, NY, LLC’s ownership, of the Marks.
     B. LIMITATIONS ON YOUR USE OF MARKS.
     You agree to use the Marks as the FACILITY’s sole identification, except
that you must identify yourself as its independent owner and operator at all
Locations in the manner we prescribe. You may not use any Mark (1) as part of
any corporate or legal business name, (2) with any prefix, suffix, or other
modifying words, terms, designs, or symbols (other than logos we license to
you), (3) in offering or selling any unauthorized services or products, (4) as
part of any domain name, homepage, electronic address, or otherwise in
connection with Electronic Media (except as provided in Subsection 9.E. of this
Agreement), or (5) in any other manner we have not expressly authorized in
writing. If we discover your unauthorized use of the Marks, we may require you
to destroy all offending items reflecting the unauthorized use (with no
reimbursement from us).
     You may not use any Mark in advertising the transfer, sale, or other
disposition of the FACILITY or an ownership interest in you without our prior
written consent, which we will not unreasonably withhold. You agree to display
the Marks prominently as we prescribe at the Locations and on apparel, forms,
advertising and marketing, supplies, and other materials we designate. You agree
to give the notices of trade and service mark registrations that we specify and
to obtain any fictitious or assumed name registrations required under applicable
law.
     C. NOTIFICATION OF INFRINGEMENTS AND CLAIMS.
     You agree to notify us immediately of any apparent infringement or
challenge to your use of any Mark, or of any person’s claim of any rights in any
Mark or any confusingly similar trademark, and not to communicate with any
person other than us, Kidville, NY, LLC, and our attorneys, and your attorneys,
regarding any infringement, challenge, or claim. We and Kidville, NY, LLC may
take the action we deem appropriate (including no action) and control
exclusively any litigation, U.S. Patent and Trademark Office proceeding, or
other administrative proceeding arising from any infringement, challenge, or
claim or otherwise concerning any Mark. You agree to sign any documents and take
any other reasonable action that, in the opinion of our and

20



--------------------------------------------------------------------------------



 



Kidville, NY, LLC’s attorneys, are necessary or advisable to protect and
maintain our and Kidville, NY, LLC’s interests in any litigation or Patent and
Trademark Office or other proceeding or otherwise to protect and maintain our
and Kidville, NY, LLC’s interests in the Marks. We or Kidville, NY, LLC will
reimburse your costs for taking any requested action.
     D. DISCONTINUANCE OF USE OF MARKS.
     If it becomes advisable at any time in our opinion for us and/or you to
modify, discontinue using, and/or replace any Mark and/or to use one or more
additional, substitute, or replacement trade or service marks together with or
instead of any previously designated Mark, you agree to comply with our
directions within a reasonable time after we deliver notice to you. We and
Kidville, NY, LLC need not reimburse your direct expenses for changing a
Location’s signs, for your lost revenue due to any modified or discontinued
Mark, or for your expenses in promoting a modified or substitute trademark or
service mark.
     Our rights in this Subsection D apply to any and all of the Marks (and any
portion of any Mark) that this Agreement authorizes you to use. We may exercise
these rights at any time and for any reason, business or otherwise, we think
best. You acknowledge both our right to take this action and your obligation to
comply with our directions.
     E. INDEMNIFICATION FOR USE OF MARKS.
     We agree to reimburse you for all damages, claims, and expenses that you
incur or for which you are liable in any proceeding challenging your right to
use any Mark or other Intellectual Property under this Agreement, provided your
use has been consistent with this Agreement, the Operations Manual, and System
Standards communicated to you and you have timely notified us of, and comply
with our directions in responding to, the proceeding. At our option, we and/or
Kidville, NY, LLC may defend and control the defense of any proceeding arising
from your use of any Mark or other Intellectual Property under this Agreement.
6. CONFIDENTIAL INFORMATION.
     We and Kidville, NY, LLC possess (and will continue to develop and acquire)
certain confidential information, some of which constitutes trade secrets under
applicable law (the “Confidential Information”), relating to developing and
operating KIDVILLE Facilities, including (without limitation):
     (1) site selection criteria for hub and annex locations;
     (2) curriculum and copyrighted Intellectual Property for Classes and other
Services;
     (3) training and operations materials and manuals;
     (4) methods, formats, specifications, standards, systems, procedures, sales
and marketing techniques, knowledge, and experience used in developing and
operating KIDVILLE Facilities;

21



--------------------------------------------------------------------------------



 



     (5) marketing and advertising programs and materials for KIDVILLE
Facilities;
     (6) knowledge of specifications for and suppliers of Operating Assets,
Products, and other items;
     (7) any on-line reservation and processing systems and other computer
software or similar technology that is proprietary to us, our affiliates, or the
Franchise System, including, without limitation, digital passwords and
identifications and any source code of, and data, reports, and other printed
materials generated by, the software or similar technology;
     (8) knowledge of the operating results and financial performance of
KIDVILLE Facilities other than the FACILITY;
     (9) customer communication and retention programs and data used or
generated in connection with those programs;
     (10) the identification and listing of customers of KIDVILLE Facilities,
which information we are deemed to own; and
     (11) graphic designs and related intellectual property.
     You acknowledge and agree that you will not acquire any interest in
Confidential Information, other than the right to use it as we specify while
operating the FACILITY during the Term, and that Confidential Information is
proprietary, includes our and Kidville, NY, LLC’s (and, if applicable, our other
affiliates’) trade secrets, and is disclosed to you only on the condition that
you agree, and you hereby do agree, that you:
     (a) will not use Confidential Information in any other business or
capacity;
     (b) will keep confidential each item deemed to be a part of Confidential
Information, both during and after the Term (afterward for as long as the item
is not generally known in the early childhood development and children’s
media/entertainment industries);
     (c) will not make unauthorized copies of any Confidential Information
disclosed via Electronic Media or in written or other tangible form;
     (d) will adopt and implement reasonable procedures to prevent unauthorized
use or disclosure of Confidential Information, including, without limitation,
restricting its disclosure to FACILITY personnel and others and using
non-disclosure and non-competition agreements with those having access to
Confidential Information. We have the right to regulate the forms of agreements
that you use and to be a third party beneficiary of those agreements with
independent enforcement rights. You must keep copies of those agreements and
send them to us upon request; and

22



--------------------------------------------------------------------------------



 



     (e) will not sell, trade, or otherwise profit in any way from the
Confidential Information, including customer/membership lists, except as
authorized by this Agreement.
     Confidential Information does not include information, knowledge, or
know-how that you can demonstrate lawfully came to your attention before we
provided it to you directly or indirectly; that, at the time we disclosed it to
you, already had lawfully become generally known in the early childhood
development and children’s media/entertainment industries through publication or
communication by others (without violating an obligation to us or Kidville, NY,
LLC); that, after we disclose it to you, lawfully becomes generally known in the
early childhood development and children’s media/entertainment industries
through publication or communication by others (without violating an obligation
to us or Kidville, NY, LLC); or that you independently develop without access to
or reliance on our Confidential Information. However, if we include any matter
in Confidential Information, anyone who claims that it is not Confidential
Information must prove that one of the exclusions provided in this paragraph is
satisfied.
     All ideas, concepts, techniques, or materials relating to a KIDVILLE
Facility, whether or not protectable intellectual property and whether created
by or for you or your owners or employees, must be promptly disclosed to us and
will be deemed to be our and Kidville, NY, LLC’s sole and exclusive property,
part of the Franchise System, and works made-for-hire for us and Kidville, NY,
LLC. To the extent any item does not qualify as a “work made-for-hire” for us
and Kidville, NY, LLC, by this paragraph you assign ownership of that item, and
all related rights to that item, to us and Kidville, NY, LLC and agree to take
whatever action (including signing assignment or other documents) we request to
evidence our and Kidville, NY, LLC’s ownership or to help us and Kidville, NY,
LLC obtain intellectual property rights in the item.
7. EXCLUSIVE RELATIONSHIP.
     You acknowledge that we have granted you the Franchise in consideration of
and reliance upon your agreement to deal exclusively with us in the early
childhood development and children’s media/entertainment industries. You
therefore agree that, during the Term, neither you, any of your direct or
indirect owners, nor any of such owners’ spouses will:
     (a) have any direct or indirect controlling interest as an owner — whether
of record, beneficially, or otherwise — in a Competitive Business, wherever
located or operating;
     (b) have any direct or indirect non-controlling interest as an owner —
whether of record, beneficially, or otherwise — in a Competitive Business,
wherever located or operating (except that less than a two percent (2%) equity
ownership interest in a Competitive Business whose stock or other forms of
ownership interest are publicly traded on a recognized United States stock
exchange will not violate this subparagraph);
     (c) perform services as a director, officer, manager, employee, consultant,
representative, or agent for a Competitive Business, wherever located or
operating;

23



--------------------------------------------------------------------------------



 



     (d) recruit or hire any person then employed, or who was employed within
the immediately preceding six (6) months, as a director or manager-level
employee by us, any of our affiliates, or another KIDVILLE Facility without
obtaining the existing or former employer’s prior written permission. If one of
our affiliates or franchisees is the affected employer under this subparagraph
due to your actions, that affiliate or franchisee will be a third party
beneficiary of and may independently enforce this provision. You agree to
restrict your own employees, as a condition of their employment with you, from
working for another KIDVILLE Facility for at least six (6) months after they
leave your employment and to advise them that we contractually prohibit other
KIDVILLE Facilities from hiring them for at least six (6) months after they
leave your employment (regardless of the reason for their departure). If you
engage in these prohibited activities, we also may elect to terminate this
Agreement under Section 14.B.;
     (e) divert or attempt to divert any actual or potential business or
customer of the FACILITY to a Competitive Business; or
     (f) engage in any other activity that might injure the goodwill of the
Marks and Franchise System.
The term “Competitive Business” means (i) any business providing day-care,
developmental classes, birthday parties, or creative activities and services for
young children; (ii) any business producing music, television programming,
motion pictures, merchandising, gaming, or other audio or audiovisual works in
the entertainment and/or merchandising industries directly marketed to a baby
and/or children audience; or (iii) any business granting franchises or licenses
to others to operate the type of business specified in subparagraphs (i) or (ii)
(other than a KIDVILLE Facility operated under a franchise agreement with us).
     You agree to obtain similar covenants from the personnel we specify,
including officers, directors, and other employees attending our training
program or having access to Confidential Information. We have the right to
regulate the forms of agreements that you use and to be a third party
beneficiary of those agreements with independent enforcement rights. You must
keep copies of those agreements and send them to us upon request. In order to
give effect to your obligations in this Section 7, you acknowledge and agree
that neither you, any of your direct or indirect owners, nor any of such owners’
spouses will seek to violate this Section 7 directly or through any other person
(as defined in Subsection 17.K.) with whom you or any of the other restricted
parties are acting in concert or participating in connection with the prohibited
activities and that we may enforce the restrictions in this Section 7 by taking
action against you, the other restricted parties, and all other persons with
whom you are acting in concert or participating in connection with the
prohibited activities.
8. SYSTEM STANDARDS.
     A. COMPLIANCE WITH SYSTEM STANDARDS.
     You acknowledge and agree that operating and maintaining the FACILITY in
compliance with System Standards are essential to preserve the goodwill of the
Marks and all KIDVILLE Facilities. Therefore, you agree at all times to operate
and maintain the FACILITY

24



--------------------------------------------------------------------------------



 



in compliance with all System Standards, as we periodically issue, modify, and
supplement them, even if you believe that a System Standard, as originally
issued or subsequently modified, is not in the Franchise System’s or the
FACILITY’s best interests. Although we retain the right to establish and
periodically modify System Standards that you have agreed to maintain, you
retain the right to control, and responsibility for, the FACILITY’s day-to-day
management and operation and implementing and maintaining System Standards at
the FACILITY.
     System Standards may regulate any one or more of the following:
     (1) design, layout, decor, appearance, and lighting of the Locations;
periodic maintenance, cleaning, and sanitation; periodic remodeling, painting,
and decorating; replacing obsolete or worn-out leasehold improvements and
Operating Assets; and using interior and exterior signs, emblems, lettering, and
logos.
     (If at any time the appearance or condition of any Location or the
Operating Assets does not meet our standards, we will notify you and identify
the action that you must take to correct the deficiency. If you fail to correct
the deficiency within thirty (30) days after we deliver notice, we may enter the
Location and take the required action for you, in which case you must
immediately reimburse all of our costs.);
     (2) types, models, and brands of required Operating Assets, Products, and
other items and minimum standards and specifications that you must satisfy;
     (3) required and/or authorized Services and Products and unauthorized and
prohibited services and products. We always have the right to approve or
disapprove in advance all Services and Products offered, provided, and sold by
the FACILITY and may add various Classes to and/or remove various Classes from
the scope of authorized Services. We may withdraw our approval of previously
authorized Services and Products;
     (4) designated and approved suppliers of Operating Assets, source material
for certain Classes, Products, and other items and services. In the case of
Products bearing the Marks, source material for certain Classes, certain
marketing and public relations services, and KIDVILLE Software, suppliers will
be limited to us, our affiliates, and/or other specified exclusive sources, and
you must acquire such Products, source material, marketing and public relations
services, and KIDVILLE Software during the Term only from us, our affiliates,
and/or the other specified exclusive sources at the prices that we or they
decide to charge. (We restrict your sources of these items and services in order
to protect trade secrets and other intellectual property rights, assure quality,
assure a reliable supply of Products that meet our standards, achieve better
terms of purchase and delivery service, control usage of the Marks by third
parties, and monitor the manufacture, packaging, processing, and sale of such
items.)
     In the case of Operating Assets, services other than certain marketing and
public relations services, and items other than KIDVILLE® branded Products,
KIDVILLE Software, and source material for certain Classes, suppliers may at our
option be limited to us, our affiliates, and/or other specified exclusive
sources, in which case you must (at

25



--------------------------------------------------------------------------------



 



our direction) acquire such Operating Assets, other items, and services
(including KIDVILLE® membership card services, loyalty and affinity program
services, “mystery” and “secret” shopper services, and consumer satisfaction
survey processes) during the Term only from us, our affiliates, and/or the other
specified exclusive sources at the prices that we or they decide to charge. We
have the absolute right to limit the suppliers with whom you may deal;
     (5) supply and supplier approval procedures and criteria for items and
services that you need to operate your FACILITY but that we allow you to obtain
from sources other than us, our affiliates, and/or other specified exclusive
sources. If you want to buy for use in operating the FACILITY any product brand,
supply, or service that we have not yet approved as meeting our minimum
specifications and standards, or to purchase any item or service from a supplier
that we have not yet approved or designated, you first must notify us and, at
our request, submit samples and any other information we require to determine
whether the item, service, or supplier meets our standards and specifications.
We may charge you or the supplier a reasonable fee for the inspection and
evaluation. We need not approve your request and do not intend to do so if we
already have designated specific items, services, and/or suppliers or otherwise
have imposed restrictions on the supply system. We also have the right to
re-inspect any supplier’s products, services, and facilities and to revoke our
approval of any item, service, or supplier;
     (6) terms and conditions of the sale and delivery of, and terms and methods
of payment for, Products and other items and services that you obtain from us
and affiliated and unaffiliated suppliers. This includes our and our affiliates’
right to establish an electronic product ordering system and to require your
payment via electronic means before we prepare for shipment and send you
Products and other items you have ordered. We and our affiliates have the right
not to sell you any Products or other items and not to provide you with
services, or to do so (if we have not established or are not then operating an
advanced electronic payment system) only on a “cash-on-delivery” or other basis,
if you are in default under any agreement with us or our affiliates (and have
been notified of that default in writing but have failed to cure that default
within the required timeframe, if applicable). You may not use any unapproved
products as replacements;
     (7) our and our affiliates’ right (without liability) to consult with your
suppliers about the status of your account with them and to advise those
suppliers and others with whom you, we, our affiliates, and other franchisees
deal that you are in default under any agreement with us or our affiliates (but
only if we have notified you of that default in writing and you have failed to
cure that default within the required timeframe, if applicable);
     (8) our and our affiliates’ right to receive payments from suppliers on
account of their actual or prospective dealings with us, you, and other
franchisees and to use all amounts we and our affiliates receive without
restriction for any purposes we and our affiliates deem appropriate (unless we
and our affiliates agree otherwise with the supplier);

26



--------------------------------------------------------------------------------



 



     (9) your obligation to advise us of (and update) the sales tax rates in
your Territory so that we (or a designated vendor) can ensure that the proper
sales tax is added to the price for Services paid by customers through the
KIDVILLE Software, the Franchise System Website, or other Electronic Media, and
your obligation to pay sales taxes directly, or to reimburse us for sales taxes
and penalties that we (or the designated vendor) may choose or be obligated to
pay, if you fail to advise us of the proper rates;
     (10) the FACILITY’s use of photo-identification membership check-in and
other security-related systems to maximize the protection of families using the
FACILITY;
     (11) sales, marketing, advertising, and promotional programs and materials
and media used in these programs. You must participate in, and comply with the
requirements of, any special promotional programs we implement;
     (12) use and display of the Marks at the Locations and on apparel, forms,
and other materials;
     (13) honoring KIDVILLE® membership, loyalty, and affinity cards that we or
our designee(s) issue and administering loyalty, affinity, and similar programs.
You must participate in, and comply with the requirements of, our membership,
loyalty, affinity, and similar programs (including our issuing and honoring
procedures and giving us all customer-specific information that you receive or
generate from operating the FACILITY, which customer-specific information we
will be deemed to own);
     (14) staffing levels for the FACILITY and at each Location, including
personnel responsible for inspecting all Locations to ensure that they operate
in compliance with System Standards; identifying the FACILITY’s personnel; and
employee qualifications, training, dress, and appearance (although you have sole
responsibility and authority for, among other things, employee selection and
promotion, hours worked, rates of pay and other benefits, work assigned, and
working conditions);
     (15) days and hours of operation (including your obligation to operate the
FACILITY every day of the week except as we otherwise allow);
     (16) use of proprietary software and the Franchise System Website,
intranets, and extranets;
     (17) participation at your own expense in our market research and testing
and product and service development programs;
     (18) complying with our customer complaint resolution procedures, refund
policies, and commitment to a 100% customer satisfaction policy and reimbursing
us promptly if we choose to resolve a customer complaint because you fail to do
so as or when we require;

27



--------------------------------------------------------------------------------



 



     (19) participating as we require (including by paying any required dues and
expenses) in any franchisee advisory or other councils we establish for the
Franchise System;
     (20) accepting credit and debit cards, other payment systems, and check
verification services;
     (21) paying public performance rights fees, publishing royalties, and ASCAP
and similar license fees, in the manner and to the parties we designate
(including us, our affiliates, and unaffiliated third parties), for copyrighted
music or other intellectual property used in Classes or otherwise while
operating the FACILITY;
     (22) bookkeeping, accounting, data processing, and recordkeeping systems
and forms; formats, content, and frequency of reports to us of sales, revenue,
financial performance, and condition; and giving us copies of tax returns and
other operating and financial information for the FACILITY;
     (23) types, amounts, terms, and conditions of insurance coverage required
for the FACILITY; our and our affiliates’ protection and rights under insurance
policies as additional named insureds; required and impermissible insurance
contract provisions; assignment of policy rights to us; periodic verification of
insurance coverage; our right to obtain insurance coverage for the FACILITY at
your expense if you fail to do so; our right to defend claims; and similar
matters relating to insured and uninsured claims;
     (24) to the extent allowed by applicable law, the prices for Products and
Services sold by the FACILITY, including your required participation in
Franchise System-wide discount programs;
     (25) complying with applicable laws, including those regulating presales
and relating to the obligation of parents/caregivers to remain at the FACILITY
while their children are attending Classes; obtaining required licenses,
permits, and certifications; adhering to good business practices; observing high
standards of honesty, integrity, fair dealing, and ethical business conduct in
all dealings with customers, government officials, suppliers, and us; and
notifying us if any action, suit, or proceeding is commenced against you or the
FACILITY or if you receive any report, citation, or notice regarding the
FACILITY’s failure to comply with any licensing, health, cleanliness, or safety
standard; and
     (26) any other aspects of operating and maintaining the FACILITY that we
determine to be useful to preserve or enhance the efficient operation, image, or
goodwill of the Marks and KIDVILLE Facilities.
     You agree that System Standards we prescribe in the Operations Manual, or
otherwise communicate to you in writing or another tangible form (for example,
via Franchise System Website, intranet, or extranet), are part of this Agreement
as if fully set forth within its text. All references to this Agreement include
all System Standards as periodically modified.

28



--------------------------------------------------------------------------------



 



     B. MODIFICATION OF SYSTEM STANDARDS.
     We periodically may modify System Standards, which may accommodate regional
or local variations, and these modifications may obligate you to invest
additional capital in the FACILITY and/or incur higher operating costs. You
agree to implement any changes in System Standards within the time period we
request, whether they involve refurbishing or remodeling the Locations or any
other aspect of the FACILITY, buying new Operating Assets, adding new Services
and Products, or otherwise modifying the nature of your operations, as if they
were part of this Agreement as of the Effective Date. However, (1) except for
changes in the Computer System, signage, and logo (the amounts for which are not
limited), (2) except for expenditures required by your Leases or applicable law,
and (3) except with respect to capital modifications in connection with your
acquisition of a successor franchise (as provided in Subsection 13.A.(1) below),
we will not obligate you to make any capital modifications more than two
(2) times during the Term and you will have up to six (6) months to make capital
modifications that cost over Fifty Thousand Dollars ($50,000).
9. MARKETING.
     A. MARKET INTRODUCTION.
     You must conduct a market introduction program for each Location in
compliance with our guidelines beginning one (1) month before and continuing
until four (4) months after each Location commences operation. You must spend
Thirty-Five Thousand Dollars ($35,000) to promote the Hub Location and Two
Thousand Five Hundred Dollars ($2,500) to promote each Annex Location. We will
help you develop the market introduction program for each Location.
     B. BRAND FUND.
     Recognizing the value of advertising and marketing to the goodwill and
public image of KIDVILLE Facilities, we have established a brand fund (the
“Fund”) for the advertising, marketing, customer relationship management
(“CRM”), and public relations programs and materials and brand building and
protection activities we deem appropriate to protect and enhance the KIDVILLE®
brand. You agree to contribute to the Fund the monthly amounts that we prescribe
from time to time, payable at the same time and in the same manner as the
Royalty. KIDVILLE Facilities that we and our affiliates own and operate will
contribute to the Fund on the same percentage basis as franchisees with respect
to the same Services and Products as those on which franchisees base their Fund
contributions. (In other words, we and our affiliates have no obligation to make
Fund contributions on revenue generated from our other business activities,
including, but not limited to, television and other productions and music
licensing.) Your Fund contributions will be as follows as of the Effective Date:
     (1) Up to three and one-half percent (3.5%) of the Hub Location’s Gross
Sales during the preceding calendar month; and
     (2) Up to three percent (3%) of each Annex Location’s Gross Sales during
the preceding calendar month.

29



--------------------------------------------------------------------------------



 



However, we may increase your Fund contribution if a simple majority (i.e., in
excess of 50%) of the combination of all KIDVILLE Facility franchisees and we
and our affiliates vote to increase the contribution above the levels specified
in subparagraphs (1) and (2) above. Each franchisee, and we and our affiliates,
will have one vote for each hub location operated.
     We will direct all activities that the Fund finances, with sole control
over the creative concepts, graphics, materials, communication media, and
endorsements used and their geographic, market, and media placement and
allocation. The Fund may pay for preparing and producing video, audio, and
written materials and Electronic Media, including designing and developing
Program Guides (which we may print and mail at your cost); developing,
implementing, operating, and maintaining a Franchise System Website, intranet,
extranet and/or related strategies; administering national, regional,
multi-regional, and local marketing and advertising programs, including, without
limitation, purchasing media advertising, conducting direct mail and other
direct marketing campaigns, doing on-line Internet advertising and marketing,
conducting research and other marketing tactics as appropriate, and using
advertising, promotion, CRM, marketing, and research agencies and other advisors
to provide assistance; supporting public relations, market research, customer
satisfaction surveys, and other advertising, promotion, CRM, marketing, and
research activities, including hiring affiliated public relations and other
agencies to provide all public relations and similar services for the Franchise
System and your FACILITY; paying dues for membership and participation in
franchising and industry associations; paying celebrities and other public
figures for endorsing and supporting KIDVILLE Facilities; hiring vendors of
“mystery shop” services; paying third party vendors to customize advertising,
promotion, CRM, and marketing materials for local use by franchisees; and
engaging in other brand and design enhancement activities. The Fund periodically
will give you samples of advertising, marketing, CRM, and promotional formats
and materials at no cost. We or the Fund will sell you multiple copies of these
materials at the direct cost of producing them, plus any related shipping,
handling, and storage charges.
     We will account for the Fund separately from our other monies and not use
the Fund for any of our general operating expenses. However, we may use the Fund
to pay the reasonable salaries and benefits of personnel who manage and
administer the Fund; the Fund’s other administrative costs; travel expenses of
personnel while they are on Fund business; meeting costs; overhead relating to
Fund business; and other expenses that we incur in activities reasonably related
to administering and directing the Fund and its programs, including, without
limitation, conducting market research, public relations, preparing advertising,
promotion, CRM, and marketing materials, and collecting and accounting for Fund
contributions.
     The Fund will not be our asset. Although the Fund is not a trust, we will
hold all Fund contributions for the benefit of the contributors and use
contributions for the purposes described in this Subsection. We do not owe any
fiduciary obligation to you for administering the Fund or any other reason. The
Fund may spend in any fiscal year more or less than the total Fund contributions
in that year, borrow from us or others (paying reasonable interest) to cover
deficits, or invest any surplus for future use. We will use all interest earned
on Fund contributions to pay costs before using the Fund’s other assets.
     We will prepare an annual, unaudited statement of Fund collections and
expenses and give you a copy of the statement upon written request. We may have
the Fund audited annually,

30



--------------------------------------------------------------------------------



 



at the Fund’s expense, by an independent certified public accountant we select.
We may incorporate the Fund or operate it through a separate entity whenever we
deem appropriate. The successor entity will have all of the rights and duties
specified in this Subsection.
     We intend the Fund to maximize recognition of the Marks, enhance system
protection of the Marks, and increase patronage of KIDVILLE Facilities. Although
we will try to use the Fund to develop advertising, CRM, and marketing materials
and programs, and to execute advertising, CRM, marketing, and research
activities, that will benefit all KIDVILLE Facilities, we need not ensure that
Fund expenditures in or affecting any geographic area are proportionate or
equivalent to Fund contributions by KIDVILLE Facilities operating in that
geographic area or that any KIDVILLE Facility benefits directly or in proportion
to its Fund contributions from the development of advertising, CRM, and
marketing materials or the execution of advertising, CRM, marketing, and
research activities. The Fund will not be used principally to develop materials
and programs to solicit franchisees. However, media, materials, and programs,
including the Franchise System Website, prepared using Fund contributions may
describe our franchise program, reference the availability of franchises and
related information, and process franchise leads.
     We have the right, but no obligation, to use collection agents and
institute legal proceedings at the Fund’s expense to collect Fund contributions.
We also may forgive, waive, settle, and compromise all claims by or against the
Fund. Except as expressly provided in this Subsection, we assume no direct or
indirect liability or obligation to you for collecting amounts due to,
maintaining, directing, or administering the Fund.
     We may at any time defer or reduce contributions of a KIDVILLE Facility
franchisee and, upon thirty (30) days’ prior written notice to you, reduce or
suspend Fund contributions and operations for one or more periods of any length
and terminate (and, if terminated, reinstate) the Fund. If we terminate the
Fund, we will at our option expend all remaining Fund monies on permitted
activities or distribute all unspent monies to our franchisees, and to us and
our affiliates, in proportion to their, and our, respective Fund contributions
during the preceding twelve (12) month period.
     If you fail to open for business your third (3rd) Annex Location within the
Territory by the date specified in Subsection 2.D. above or at all, you
nevertheless must pay us a Fund contribution on the Gross Sales that we assume
you would have generated from that Annex Location had you opened and operated
that Annex Location in compliance with this Agreement (the “Assumed Fund
Contribution”). The Assumed Fund Contribution will be equal to the average Fund
contribution that you pay us on account of the operations of your other Annex
Locations. The Assumed Fund Contribution is due and payable at the same time and
in the same manner as the non-Assumed Fund Contribution described in this
Subsection 9.B. Your obligation to pay us the Assumed Fund Contribution shall
continue unless and until you commence operating your third (3rd) Annex Location
within the Territory or we (or our affiliates) exercise our rights under
Subsection 1.F.(2) above and commence operating, or other parties we approve
commence operating, a third (3rd) Annex Location within the Territory. Your
failure to pay the Assumed Fund Contribution monthly is a breach of this
Agreement for which we may terminate this Agreement under Subsection 14.B.(14)
below.

31



--------------------------------------------------------------------------------



 



     C. YOUR LOCAL MARKETING.
     In addition to your Fund contribution obligation under Subsection 9.B.
above, you must spend each year during the Term, in the manner we approve, at
least two percent (2%) of the Hub Location’s Gross Sales, and at least two and
one-half percent (2.5%) of each Annex Location’s Gross Sales, during the
previous year to market and promote your FACILITY locally. You agree to consult
with us each year, as often as we deem reasonably necessary, to devise and
implement a local marketing plan for your FACILITY for that year and subsequent
years of the Term. (We and you will devise and implement a separate local
marketing plan for your FACILITY’s first year of operation because there will
not yet have been any Gross Sales.) At our request, you must send us, in the
manner we prescribe (including with receipts), an accounting of your
expenditures for advertising, marketing, and promotion for the period we
specify. We may require you to purchase from us, our affiliates and/or
unaffiliated vendors advertising, marketing, and CRM materials, catalogs,
brochures, and flyers. We may require you to access third party websites for
such approved materials and to customize those materials for the FACILITY.
During the Term, we may designate which expenditures will, or will not, count
toward your required advertising expenditures under this Subsection 9.C. For
example, your costs of purchasing and mailing (through our designated mailing
house) KIDVILLE® Program Guides to circulate within and outside the Territory,
and your costs of acquiring mailing lists (which we may require you to obtain
from or through us) are excluded from the minimum percentages specified above.
     Your local advertising, marketing, and promotion must follow our
guidelines. All advertising, marketing and promotional materials that you
develop for your FACILITY must contain notices of the Franchise System Website’s
domain name in the manner we designate. Except as described below in connection
with the Franchise System Website, you may not develop, maintain, provide mutual
links to, or authorize any website that mentions or describes you or the
FACILITY or displays any of the Marks. You agree that your advertising,
promotion, CRM, research, and marketing will be completely clear, factual, and
not misleading and conform to both the highest standards of ethical advertising
and marketing and the advertising and marketing policies that we prescribe from
time to time.
     Before you use them, you must send us or our designated agency for approval
samples of all advertising, promotional, and marketing materials, and copies of
all mailing lists, that we have not prepared or approved within the previous one
(1) year period or, in the case of mailing lists, have not acquired for you. If
you do not receive written approval within ten (10) days after we or our
designated agency receives the materials and mailing lists, they are deemed to
be disapproved. You may not use any advertising, promotional, CRM, research, or
marketing materials, or mailing lists, that we have not approved or have
disapproved and must cease using any materials that we previously approved
within thirty (30) days after our delivery of notice that those materials no
longer may be used. We have the right to control all of your public relations
activities.
     We have the right to audit any local marketing and advertising you conduct
for the FACILITY to confirm your compliance with this Subsection. If you fail to
comply with these obligations, we may require you to pay the required percentage
of the FACILITY’s Gross Sales

32



--------------------------------------------------------------------------------



 



to us. We may determine how best to spend that amount, including, but not
limited to, depositing it into the Fund.
     D. AREA BRAND COOPERATIVE.
     If your Territory is part of a larger geographic area encompassing other
franchised territories (and/or KIDVILLE Facilities owned by us and our
affiliates) and we believe that collaborative brand building activities among
all franchisees (and us and our affiliates) in that area would be appropriate to
promote KIDVILLE Facilities, you agree at our request and with our advice and
reasonable assistance to form a cooperative or collaborative brand building
association (an “Area Cooperative”) with other franchisees and us and/or our
affiliates for the purpose of collectively advertising, marketing, and promoting
KIDVILLE Facilities in that geographic area. Each Area Cooperative will be
organized and governed in a form and manner that we determine, operate pursuant
to the agreements, bylaws, and other documents that we may prepare, and begin
operating on a date that we specify. The Area Cooperative’s members will include
all KIDVILLE Facilities operating in that area. If an Area Cooperative has been
established as of this Agreement’s Effective Date for the geographic area in
which the Territory is encompassed, you automatically will become a member of
that Area Cooperative when you sign this Agreement (although the contributions
below will not begin until you commence operation).
     If an Area Cooperative is or has been established, you agree (a) to join,
participate in, and actively support the Area Cooperative in compliance with its
governing documents, and (b) to contribute a specified percentage of your
monthly Gross Sales to the Area Cooperative. We may require you to contribute to
the Area Cooperative the full amount we require you to spend under Subsection
9.C. above. That contribution will be credited toward your required marketing
expenditures under Subsection 9.C. above (but not toward any required Fund
contribution under Subsection 9.B. above).
     In addition to this Area Cooperative contribution, if a simple majority
(i.e., in excess of 50%) of the combination of all KIDVILLE Facility
franchisees, and us and our affiliates, operating Locations within the Area
Cooperative’s particular geographic area vote to spend additional monies for
special advertising, marketing, and/or promotion activities in the Area
Cooperative’s area, you must contribute the amount specified for your FACILITY.
Each franchisee, and we and our affiliates, will have one (1) vote for each hub
location operated. You may not be obligated to contribute to more than two
(2) special programs during a calendar year.
     If the Area Cooperative’s members cannot agree on any aspect of the Area
Cooperative’s formation, administration, or operation, and the disagreement
continues for twenty (20) days after written notice to us that a disagreement
exists, we have the authority to resolve the matter. Our decision will be final
and binding on all members of the Area Cooperative. In any event, we may,
whenever we deem best, control the formation, organization, operation,
expenditures, and all other aspects of the Area Cooperative.
     You agree to send us and the Area Cooperative any reports that we require,
including, but not limited to, information to confirm your compliance with your
minimum contribution obligations. The Area Cooperative will operate only for the
purpose of advertising, marketing,

33



--------------------------------------------------------------------------------



 



and promoting KIDVILLE Facilities in the Area Cooperative’s area. The Area
Cooperative and its members may not use any advertising, marketing, CRM,
research, or promotional plans or materials without our prior written consent,
and all activities must comply with our guidelines.
     E. FRANCHISE SYSTEM WEBSITE.
     We and our affiliates may establish one or more websites (1) to advertise,
market, and promote KIDVILLE Facilities, Services and Products and/or the
KIDVILLE Facility franchise opportunity, (2) to create, maintain, update, and
administer on-line KIDVILLE® membership/customer lists, (3) to schedule and
reserve participation in KIDVILLE Classes, (4) through which to operate on-line
Product ordering and other fulfillment systems, (5) to process payments for
Services and Products (from which we may immediately debit the Royalty and Fund
contribution), and (6) for any other purposes we determine are appropriate or
necessary for the Franchise System (each a “Franchise System Website”). If we
establish a Franchise System Website, we may provide you with a separate webpage
that references the FACILITY and/or otherwise allow you to participate in the
Franchise System Website. You must give us the information and materials we
request to develop, update, and modify your webpage or otherwise necessary to
enable you to participate in the Franchise System Website. By providing the
information and materials to us, you represent that they are accurate and not
misleading and do not infringe any third party’s rights. We will own all
intellectual property and other rights in the Franchise System Website, your
webpage (if any), and all information they contain (including, without
limitation, the log of “hits” by visitors and any personal or business data that
customers supply).
     We will maintain, and may use the Fund’s assets to develop, maintain,
operate, update, and market, the Franchise System Website, including your
webpage (if any). We will update the information on your webpage, if any, or add
information that we approve as frequently as we deem appropriate. You must
notify us whenever any information on your webpage changes or is not accurate.
We have final approval rights over all information on the Franchise System
Website, including your webpage (if any). We may implement and periodically
modify System Standards relating to the Franchise System Website.
     We will maintain your webpage, if any, on the Franchise System Website
and/or otherwise allow you to participate in the Franchise System Website only
while you are in substantial compliance with this Agreement and all System
Standards (including, without limitation, those relating to the Franchise System
Website). If you are in material default of any obligation under this Agreement
or System Standards, then we may, in addition to our other remedies, temporarily
suspend your participation in the Franchise System Website until you fully cure
the default. We will permanently terminate your access to and participation in
the Franchise System Website upon this Agreement’s expiration or termination.
     All advertising, marketing, and promotional materials that you develop for
the FACILITY must contain notices of the Franchise System Website’s domain
name(s) in the manner we designate. You may not develop, maintain, link to, or
authorize any other website that mentions or describes you or the FACILITY or
displays any of the Marks.

34



--------------------------------------------------------------------------------



 



10. RECORDS, REPORTS, AND FINANCIAL STATEMENTS.
     You agree to establish and maintain at your own expense a bookkeeping,
accounting, and recordkeeping system conforming to the requirements and formats
we prescribe from time to time. You must use a Computer System to maintain sales
data and other information and to generate the reports we require. You agree to
give us in the manner and format we prescribe from time to time:
     (a) on or before the fifth (5th) day of each calendar month, a report on
the FACILITY’s Gross Sales during the preceding calendar month, broken down by
Hub Location and Annex Locations;
     (b) within twenty (20) days after the end of each calendar month, the
operating statements, unaudited financial statements, statistical reports,
customer lists, and other information we request regarding you and the FACILITY
covering the previous calendar month and the calendar year-to-date. This
includes any customer-specific information that you receive or generate from
operating the FACILITY. We may use that customer-specific information for any
business purposes we desire and will be deemed to own all such customer-specific
information;
     (c) within sixty (60) days after the end of the FACILITY’s fiscal year,
annual profit and loss and source and use of funds statements and a balance
sheet for the FACILITY as of the end of that fiscal year (all unaudited); and
     (d) within fifteen (15) days after our request, exact copies of federal and
state income tax returns, sales tax returns, purchase records, and any other
forms, records, books, and other information we periodically require relating to
the FACILITY and the Franchise.
You agree to verify and sign each report and financial statement in the manner
we prescribe. We may disclose data derived from these reports. We also may, as
often as we deem appropriate (including on a daily, continuous basis), access
the Computer System and retrieve all information relating to the FACILITY’s
operation.
     You agree to preserve and maintain all records in a secure location at the
Hub Location during the Term and for at least five (5) years after their
preparation (or longer if required by law), including, but not limited to,
purchase orders, invoices, payroll records, check stubs, sales tax records and
returns, cash receipts and disbursement journals, and general ledgers. We may
require you to have audited financial statements prepared annually during the
remaining portion of the Term if (i) we ever send you formal notice of default
regarding your failure to comply with your reporting or payment obligations,
(ii) you understate the FACILITY’s Gross Sales three (3) times or more over an
eighteen (18) month period by more than two percent (2%) on each occasion
(whether or not we send you formal notice of default), or (iii) you understate
the FACILITY’s Gross Sales by more than five percent (5%) on any one occasion
(whether or not we send you formal notice of default).

35



--------------------------------------------------------------------------------



 



11. INSPECTIONS AND AUDITS.
     A. OUR RIGHT TO INSPECT THE LOCATIONS.
     To determine whether you and the FACILITY are complying with this Agreement
and all System Standards, we and our designated agents and representatives
(including “mystery” or “secret” shoppers) may at all times and without prior
notice to you:
     (1) inspect the Locations;
     (2) photograph the Locations and observe and videotape each Location’s
operation for consecutive or intermittent periods we deem necessary;
     (3) remove samples of any Products and supplies;
     (4) interview the FACILITY’s personnel and customers; and
     (5) inspect and copy any books, records, and documents relating to the
FACILITY’s operation.
You agree to cooperate fully with us and our agents and representatives in any
such activities. If we exercise any of these rights, we will not interfere
unreasonably with the FACILITY’s operation. You agree to present to your members
and customers the evaluation forms that we periodically prescribe and to
participate and/or request that your members and customers participate in any
surveys performed by or for us. We agree to provide you with the results of such
surveys.
     B. OUR RIGHT TO AUDIT.
     We may at any time during your business hours, and without prior notice to
you, examine your and the FACILITY’s business, bookkeeping, and accounting
records, sales and income tax records and returns, and other records. You agree
to cooperate fully with our representatives and independent accountants in any
examination. We may require you to send records off-site for our review away
from your Locations. If any examination discloses an understatement of the
FACILITY’s Gross Sales, you agree to pay us, within fifteen (15) days after
receiving the examination report, the Royalty and Fund contributions due on the
amount of the understatement, our late fee, and interest on the understated
amounts from the date originally due until the date of payment. Furthermore, if
an examination is necessary due to your failure to furnish reports, supporting
records, or other information as required, or to furnish these items on a timely
basis, or if our examination reveals a Royalty or Fund contribution
understatement exceeding two percent (2%) of the amount that you actually
reported to us for the period examined, you agree to reimburse our costs for the
examination, including, without limitation, the charges of attorneys and
independent accountants and the travel expenses, room and board, and
compensation of our employees. These remedies are in addition to our other
remedies and rights under this Agreement and applicable law.

36



--------------------------------------------------------------------------------



 



12. TRANSFER.
     A. BY US.
     You acknowledge that we maintain a staff to manage and operate the
Franchise System and that staff members can change as employees come and go. You
represent that you have not signed this Agreement in reliance on any particular
owner, director, officer, or employee remaining with us in that capacity. We may
change our ownership or form and/or assign this Agreement and any other
agreement to a third party without restriction. After our assignment of this
Agreement to a third party who expressly assumes the obligations under this
Agreement, we no longer will have any performance or other obligations under
this Agreement. Such an assignment shall constitute a release and novation with
respect to this Agreement, and the new owner-assignee shall be liable to you as
if it had been an original party to this Agreement.
     B. BY YOU.
     You understand and acknowledge that the rights and duties this Agreement
creates are personal to you (and your owners) and that we have granted you the
Franchise in reliance upon our perceptions of your (and your owners’) collective
character, skill, aptitude, attitude, business ability, and financial capacity.
Accordingly, neither this Agreement (or any interest in this Agreement), the
FACILITY or substantially all of its assets, a controlling ownership interest in
you, a controlling ownership interest in an Entity that owns a controlling
ownership interest in you, nor actual management control of the FACILITY’s
operation may be transferred without our prior written approval, which we will
not unreasonably withhold if the transfer conditions contained in this
Section 12 are satisfied. A transfer of the FACILITY’s ownership, possession, or
management control, or substantially all of its assets, may be made only with a
transfer of this Agreement. Because the FACILITY, as a definitional matter,
encompasses both the Hub Location and all Annex Locations, you may not
separately transfer the Hub Location or Annex Locations. Any transfer of the
FACILITY must include all assets of the Hub Location and all Annex Locations.
Any transfer without our required approval is a breach of this Agreement and has
no effect, meaning that you (and your owners) will continue to be obligated to
us for all of your obligations under this Agreement.
     In this Agreement, the term “transfer” includes a voluntary, involuntary,
direct, or indirect assignment, sale, gift, or other disposition of any interest
in:
     (1) this Agreement;
     (2) you;
     (3) the FACILITY or substantially all of its assets or its management
control; or
     (4) your owners (if they are Entities).
An assignment, sale, gift, or other disposition includes the following events:

37



--------------------------------------------------------------------------------



 



     (a) transfer of ownership of capital stock, a partnership or membership
interest, or another form of ownership interest;
     (b) merger or consolidation or issuance of additional securities or other
forms of ownership interest;
     (c) any sale of a security convertible to an ownership interest;
     (d) transfer of an interest in you, this Agreement, the FACILITY or
substantially all of its assets, or your owners in a divorce, insolvency, or
Entity dissolution proceeding or otherwise by operation of law;
     (e) if one of your owners, or an owner of one of your owners, dies, a
transfer of an interest in you, this Agreement, the FACILITY or substantially
all of its assets, or your owner by will, declaration of or transfer in trust,
or under the laws of intestate succession; or
     (f) pledge of this Agreement (to someone other than us) or of an ownership
interest in you or your owners as security, foreclosure upon the FACILITY, or
your transfer, surrender, or loss of the FACILITY’s possession, control, or
management. You may grant a security interest (including a purchase money
security interest) in the FACILITY’s assets (not including this Agreement) to a
lender that finances your acquisition, development, and/or operation of the
FACILITY without having to obtain our prior written approval. You may not pledge
this Agreement (to someone other than us) or a controlling ownership interest in
you or your owners as security unless, as a condition of that pledge, the
pledgee agrees that it will not exercise its secured party rights without first
satisfying any conditions we reasonably impose at that time to ensure the
continued operation of the FACILITY in compliance with this Agreement and all
System Standards and that there will be no violation of any material provision
of this Agreement, including, but not limited to, Section 7 above.
     C. CONDITIONS FOR APPROVAL OF TRANSFER.
     If you (and your owners) are in substantial compliance with this Agreement,
then, subject to the other provisions of this Section 12, we will approve a
transfer that meets all of the requirements in this Subsection. Except as
provided in Subsection 12.H. below, you need not obtain our approval of a
transfer of a non-controlling ownership interest in you or your owners
(determined as of the date on which the proposed transfer will occur), unless
the owner of the non-controlling ownership interest proposed to be transferred
possesses actual management control of the FACILITY’s operation (in which case
the conditions specified below will apply). However, any new owner of the
non-controlling ownership interest must sign our form of Non-Monetary Guaranty
and Assumption of Obligations, committing to comply with certain specified
non-monetary obligations in this Agreement. If the new owner of the
non-controlling ownership interest (i) fails for any reason to sign the
Non-Monetary Guaranty and Assumption of Obligations, or (ii) would be deemed to
be in violation of the Non-Monetary Guaranty and Assumption of Obligations
immediately upon its signing because of certain activities in which

38



--------------------------------------------------------------------------------



 



the new owner then engages or has engaged, or (iii) has engaged in any
dishonest, unethical, immoral, or similar conduct as a result of which his or
her association with you and the FACILITY could, in our reasonable opinion, have
a material adverse effect on the goodwill associated with the Marks, the
proposed transfer to the new owner may not be completed despite anything to the
contrary contained in this Section 12.
     If the proposed transfer is of this Agreement or a controlling ownership
interest in you or in an Entity that owns a controlling ownership interest in
you, or is one of a series of transfers (regardless of the time period over
which these transfers take place) that in the aggregate transfer this Agreement
or a controlling ownership interest in you or in an Entity that owns a
controlling ownership interest in you, then all of the following conditions must
be met before or concurrently with the proposed transfer’s effective date:
     (1) the transferee has the necessary business experience, aptitude, and
financial resources to operate the FACILITY;
     (2) you have paid all Royalties, Fund contributions, and other amounts owed
to us, our affiliates, and third party vendors; have submitted all required
reports and statements; and have not violated any material provision of this
Agreement, the Leases, or any other agreement with us during both the sixty
(60) day period before you requested our consent to the transfer and the period
between your request and the transfer’s proposed effective date;
     (3) neither the transferee nor its owners or affiliates have an ownership
interest (direct or indirect) in or perform services for a Competitive Business,
wherever located or operating;
     (4) the transferee’s trained owner and operator (if different from your
Trained Owner and Operator) satisfactorily complete required training within the
timeframe we specify;
     (5) your landlord allows you to transfer the Leases or sublease each
Location to the transferee for the expected franchise term;
     (6) the transferee shall (if the transfer is of this Agreement), or you
shall (if the transfer is of a controlling ownership interest in you or in an
Entity that owns a controlling ownership interest in you), sign our then current
form of franchise agreement and related documents (“related documents” include
the Guaranty and Assumption of Obligations and Non-Monetary Guaranty and
Assumption of Obligations that the transferee’s principal and other owners must
sign), any and all of the provisions of which, including the Territory
definition and the Royalty and Fund contributions, may differ materially from
any and all of those contained in this Agreement, provided, however, the term of
the new franchise agreement signed will be equal to the initial term of KIDVILLE
Facility franchises we then are granting;
     (7) you or the transferee pays us a transfer fee, one-half (1/2) of which
is due when you request approval of the transfer and is nonrefundable, whether
or not the transfer actually occurs. The transfer fee depends on the nature of
the transferee and the

39



--------------------------------------------------------------------------------



 



circumstances surrounding the transfer. The transfer fee is Five Thousand
Dollars ($5,000) for each Location covered by this Agreement (in other words,
Five Thousand Dollars ($5,000) for the Hub Location and a separate Five Thousand
Dollars ($5,000) for each Annex Location) if the transferee (a) has been a
KIDVILLE Facility franchisee for at least five (5) years as of the transfer’s
effective date, (b) has successfully held a managerial position at another
KIDVILLE Facility, or (c) has obtained the interest proposed to be transferred
due to the transferring owner’s death or disability. The transfer fee for all
other transfers covered by this Subsection 12.C. (whether of this Agreement or a
controlling ownership interest) shall be Forty-Five Thousand Dollars ($45,000);
     (8) you (and, if applicable, your transferring owners) sign a general
release, in a form satisfactory to us, of any and all claims against us and our
owners, affiliates, officers, directors, employees, and agents (except for our
indemnification obligations under Subsection 16.D. below);
     (9) we have determined that the purchase price and payment terms will not
adversely affect the transferee’s operation of the FACILITY;
     (10) if you or your owners finance any part of the purchase price, you
and/or your owners agree that all of the transferee’s obligations under
promissory notes, agreements, or security interests reserved in the FACILITY are
subordinate to the transferee’s obligation to pay Royalties, Fund contributions,
and other amounts due to us, our affiliates, and third party vendors and
otherwise to comply with this Agreement;
     (11) (a) you have corrected any existing FACILITY deficiencies of which we
have notified you on a punch-list or in other communications, and/or (b) the
transferee agrees (if the transfer is of this Agreement) to upgrade, remodel,
and refurbish the FACILITY according to our then current requirements and
specifications for KIDVILLE Facilities within the time period we specify
(consistent with Subsection 8.B. above) following the transfer’s effective date
(we will advise the transferee, before the transfer’s effective date, of the
specific actions that it must take and the time period within which it must do
so);
     (12) you and your transferring owners (and your owners’ spouses) will not,
for two (2) years beginning on the transfer’s effective date, engage in any of
the activities proscribed in Subsection 15.D. below; and
     (13) you and your transferring owners will not directly or indirectly at
any time or in any manner (except with respect to other KIDVILLE Facilities you
lawfully own and operate) identify yourself or themselves in any business as a
current or former KIDVILLE Facility or as one of our franchisees; use any Mark,
any colorable imitation of a Mark, or other indicia of a KIDVILLE Facility in
any manner or for any purpose; or utilize for any purpose any trade name, trade
or service mark, or other commercial symbol that suggests or indicates a
connection or association with us.

40



--------------------------------------------------------------------------------



 



You acknowledge that we have legitimate reasons to evaluate the qualifications
of potential transferees and to analyze and critique the terms of their purchase
contracts with you and that our contact with potential transferees to protect
our business interests will not constitute improper or unlawful conduct. You
expressly authorize us to investigate any potential transferee’s qualifications,
to analyze and critique the proposed purchase terms, to communicate candidly and
truthfully with the transferee regarding the nature of your operation of the
FACILITY, and to withhold consent to economically questionable transactions. You
waive any claim that the action we take in good faith to protect our business
interests in connection with a proposed transfer constitutes tortious
interference with contractual or business relationships. Similarly, we may
review all information regarding the FACILITY that you give the proposed
transferee, correct any information that we believe is inaccurate, and give the
transferee copies of any reports you have given us or we have made regarding the
FACILITY.
     D. TRANSFER TO A WHOLLY-OWNED CORPORATION OR LIMITED LIABILITY COMPANY.
     Despite Subsection C above, if you are in substantial compliance with this
Agreement, you may transfer this Agreement to another Entity that conducts no
business other than the FACILITY and, if applicable, other KIDVILLE Facilities,
in which your owners maintain management control, and of which you and/or your
current owners own and control one hundred percent (100%) of the equity and
voting power of all issued and outstanding ownership interests, provided that
all of the FACILITY’s assets are owned, and the FACILITY’s business is
conducted, only by that single Entity. The Entity must expressly assume all of
your obligations under this Agreement. Transfers of ownership interests in the
Entity are subject to Subsections B and C above. You will remain liable under
this Agreement as if the transfer to the Entity did not occur.
     E. DEATH OR DISABILITY.
     (1) Transfer Upon Death or Disability. Upon your Trained Owner’s or
Operator’s (if your Operator also is one of your owners) death or disability,
the Trained Owner’s or Operator’s executor, administrator, conservator,
guardian, or other personal representative must transfer the Trained Owner’s or
Operator’s ownership interest in you to a third party (which may be the Trained
Owner’s or Operator’s heirs, beneficiaries, or devisees). That transfer must be
completed within a reasonable time, not to exceed nine (9) months from the date
of death or disability, and is subject to all of the terms and conditions in
this Section 12. Failure to transfer the Trained Owner’s or Operator’s ownership
interest in you within this time period is a breach of this Agreement. The term
“disability” means a mental or physical disability, impairment, or condition
that is reasonably expected to prevent or actually does prevent the Trained
Owner or Operator from supervising and overseeing the FACILITY’s development and
operation.
     (2) Operation Upon Death or Disability. Upon the Trained Owner’s or
Operator’s death or disability, a new Trained Owner or Operator must be
appointed within thirty (30) days and complete our required training program
within the timeframe we specify. If, in our judgment, the FACILITY is not being
managed properly any time after the Trained Owner’s or Operator’s death or
disability, we may, but need not, assume

41



--------------------------------------------------------------------------------



 



the FACILITY’s management (or appoint a third party to assume its management).
All funds from the FACILITY’s operation while it is under our (or the third
party’s) management will be kept in a separate account, and all expenses will be
charged to this account. We may charge you (in addition to the Royalty, Fund
contributions, and other amounts due under this Agreement) five percent (5%) of
the FACILITY’s Gross Sales while it is under our (or the third party’s)
management. We (or a third party) have a duty to utilize only reasonable efforts
and, provided we are not grossly negligent and do not commit an act of willful
misconduct, will not be liable to you or your owners for any debts, losses, or
obligations the FACILITY incurs, or to any of your creditors for any products,
other assets, or services the FACILITY purchases, while we (or a third party)
manage it.
     F. EFFECT OF CONSENT TO TRANSFER.
     Our consent to a transfer of this Agreement and the FACILITY, or any
interest in you or your owners, is not a representation of the fairness of the
terms of any contract between you and the transferee, a guarantee of the
FACILITY’s or transferee’s prospects of success, or a waiver of any claims we
have against you (or your owners) or of our right to demand the transferee’s
full compliance with this Agreement.
     G. OUR RIGHT OF FIRST REFUSAL.
     If you, an owner with actual management control of the FACILITY’s
operation, or the owner of a controlling ownership interest in you or in an
Entity that owns a controlling ownership interest in you at any time determines
to sell or transfer for consideration an interest in this Agreement and the
FACILITY, or a controlling ownership interest in you or in the Entity that owns
a controlling ownership interest in you (except to or among your current owners
or between a current owner and his or her immediate family member, which are not
subject to this Subsection), in a transaction that otherwise would be allowed
under Subsections 12.B. and C above, you (or your owners) agree to obtain from a
responsible and fully disclosed buyer, and send us, a true and complete copy of
a bona fide, executed written offer (which may include a letter of intent)
relating exclusively to an interest in you (or in the Entity that owns a
controlling ownership interest in you) or in this Agreement and the FACILITY.
The offer must include details of the proposed sale’s payment terms and the
sources and terms of any financing for the proposed purchase price. To be a
valid, bona fide offer, the proposed purchase price must be in a dollar amount,
and the proposed buyer must submit with its offer an earnest money deposit equal
to five percent (5%) or more of the offering price.
     The right of first refusal process will not be triggered by a proposed
transfer that would not be allowed under Subsections B and C above and therefore
may not proceed. We may require you (or your owners) to send us copies of any
materials or information sent to the proposed buyer or transferee regarding the
possible transaction. We have the unrestricted right to assign this right of
first refusal to a third party, who then will have the rights described in this
Subsection.
     We may, by written notice delivered to you or your selling owner(s) within
thirty (30) days after we receive both an exact copy of the offer and all other
information we request, elect

42



--------------------------------------------------------------------------------



 



to purchase the interest offered for the price and on the terms and conditions
contained in the offer, provided that:
     (1) we may substitute cash for any form of payment proposed in the offer
(such as ownership interests in a privately-held Entity);
     (2) our (or our designee’s) credit will be deemed equal to the credit of
any proposed buyer (meaning that, if the proposed consideration includes
promissory notes, we or our designee may provide promissory notes with the same
terms as those offered by the proposed buyer);
     (3) we will have sixty (60) additional days to close the transaction after
notifying you of our election to purchase;
     (4) we must receive, and you and your owners agree to make, all customary
representations and warranties given by the seller of the assets of a business
or the ownership interests in an Entity, as applicable, including, without
limitation, representations and warranties regarding:
(a) ownership and condition of and title to ownership interests and/or assets;
(b) liens and encumbrances relating to ownership interests and/or assets; and
     (c) validity of contracts and the liabilities, contingent or otherwise, of
the Entity whose assets or ownership interests are being purchased; and
     (5) if the price offered to you or your selling owner(s) for the interest
proposed to be transferred includes all or a portion of the transfer fee
referenced in Subsection 12.C.(7) above, we or our designee may reduce the
purchase price we must pay (if we exercise the right of first refusal) by the
amount of that transfer fee (or portion of the transfer fee).
Once you or your selling owner(s) submits the offer and related information to
us triggering the start of the thirty (30) day decision-period referenced above,
the offer is irrevocable for that thirty (30) day period. This means that we
have the full thirty (30) day period to decide whether to exercise the right of
first refusal and may choose to do so even if you or your selling owner(s)
changes your, his, her, or its mind during that period and prefers after all not
to sell the particular interest that is the subject of the offer. You and your
selling owner(s) may not withdraw or revoke your offer for any reason during the
thirty (30) day period, and we (or our designee) may exercise the right to
purchase the particular interest in accordance with the terms of this
Subsection.
     If we exercise our right of first refusal, you and your selling owner(s)
agree that, for two (2) years beginning on the closing date, you and they will
be bound by the non-competition covenant contained in Subsection 15.D. below.

43



--------------------------------------------------------------------------------



 



     If we do not exercise our right of first refusal, you or your owners may
complete the sale to the proposed buyer on the original offer’s terms, but only
if we otherwise approve the transfer in accordance with, and you (and your
owners) and the transferee comply with the conditions in, Subsections B and C
above. This means that, even if we do not exercise our right of first refusal
(whether or not it is properly triggered as provided above), if the proposed
transfer otherwise would not be allowed under Subsections B and C above, you (or
your owners) may not move forward with the transfer at all.
     If you do not complete the sale to the proposed buyer within sixty
(60) days after we notify you that we do not intend to exercise our right of
first refusal, or if there is a material change in the terms of the sale (which
you agree to tell us promptly), we or our designee will have an additional right
of first refusal during the thirty (30) day period following either the
expiration of the sixty (60) day period or our receipt of notice of the material
change(s) in the sale’s terms, either on the terms originally offered or the
modified terms, at our or our designee’s option.
     H. PUBLIC OFFERINGS.
     Despite any other provisions in this Agreement, you (and your owners) may
not, without our prior written consent, which we may grant or withhold for any
or no reason, attempt to raise or secure funds by selling or offering to sell
any ownership interest in you (including, without limitation, common or
preferred stock, bonds, debentures, membership interests, or general or limited
partnership interests), regardless of its size, in a public offering for which a
registration statement must be filed with the Securities Exchange Commission or
with any similar state regulatory authority having jurisdiction over the sale of
securities where registration is required as a condition of the sale of
securities in that state. If we choose to consent to such a transaction, then,
in addition to all other conditions that we may require you to satisfy (as
provided in this Section 12 and elsewhere in this Agreement), we may require you
to pay us at least Ten Thousand Dollars ($10,000), or any greater amount of
which we advise you, plus our out-of-pocket expenses, to review the offering
materials that you prepare for the transaction. However, our review shall be
only to ensure your appropriate use of the Marks and your accurate description
of our and your relationship and your rights under this Agreement. Our review
will not be for the purposes of opining on the substantive aspects of the
transaction or the legal adequacy of the offering materials.
13. EXPIRATION OF THIS AGREEMENT.
     A. YOUR RIGHT TO ACQUIRE SUCCESSOR FRANCHISES.
     When this Agreement expires:
     (1) if you (and each of your owners) have substantially complied with this
Agreement during the Term; and
     (2) if you (and each of your owners) are, both on the date you give us
written notice of your election to acquire a successor franchise (as provided in
Subsection 13.B. below) and on the date on which the term of the successor
franchise commences, in material compliance with this Agreement and all System
Standards; and

44



--------------------------------------------------------------------------------



 



     (3) provided that (a) you maintain possession of and agree (regardless of
cost) to remodel and/or expand each Location, add or replace improvements and
Operating Assets, and otherwise modify each Location as we require to comply
with System Standards then applicable for new Hub Locations and Annex Locations
for KIDVILLE Facilities, or (b) at your option, you secure substitute premises
that we approve and develop those premises according to System Standards then
applicable for new Hub Locations and Annex Locations for KIDVILLE Facilities;
you may acquire a first successor franchise to operate the FACILITY as a
KIDVILLE Facility for a term commencing immediately upon the expiration of this
Agreement and expiring five (5) years from that date. You must sign the
franchise agreement we then use to grant franchises for KIDVILLE Facilities
(modified as necessary to reflect the fact that it is for a successor
franchise), any and all of the provisions of which, including the Territory
definition and the Royalty and Fund contributions, may differ materially from
any and all of those contained in this Agreement. You must pay us a successor
franchise fee equal to Fifteen Thousand Dollars ($15,000) (which covers all
Locations).
     You will have the right to acquire a second successor franchise to operate
the FACILITY as a KIDVILLE Facility, the term of which will commence immediately
upon the expiration of the first successor franchise term and expire five
(5) years from that date if you have complied as of the end of the first
successor franchise term with the same conditions for the grant of a successor
franchise as those described in this Section 13 with respect to the grant of the
first successor franchise. Otherwise, you will have no right to acquire a second
successor franchise. In connection with your acquisition of a second successor
franchise, you must sign the franchise agreement we then use to grant franchises
for KIDVILLE Facilities (modified as necessary to reflect the fact that it is
for a second successor franchise, including that no further successor franchises
will be granted), any and all of the provisions of which, including the
Territory definition and the Royalty and Fund contributions, may differ
materially from any and all of those contained in this Agreement and the
franchise agreement you sign in connection with your acquisition of the first
successor franchise.
     If you (and each of your owners) are not, both on the date you give us
written notice of your election to acquire a successor franchise and on the date
on which the term of the successor franchise is scheduled to commence, in
material compliance with this Agreement and all System Standards, you
acknowledge that we need not grant you a successor franchise, whether or not we
had, or chose to exercise, the right to terminate this Agreement during the Term
under Subsection 14.B.
     B. GRANT OF A SUCCESSOR FRANCHISE.
     You agree to give us written notice of your election to acquire a successor
franchise no more than one (1) year and no less than two hundred eighty
(270) days before this Agreement is scheduled to expire. We agree to give you
written notice (“Our Notice”), not more than ninety (90) days after we receive
your notice, of our decision:
     (1) to grant you a successor franchise;

45



--------------------------------------------------------------------------------



 



     (2) to grant you a successor franchise on the condition that you correct
existing deficiencies of the FACILITY or in your operation of the FACILITY; or
     (3) not to grant you a successor franchise based on our determination that
you and your owners have not substantially complied with this Agreement during
the Term or were not in material compliance with this Agreement and all System
Standards on the date you gave us written notice of your election to acquire a
successor franchise.
We will not unreasonably withhold our consent to a successor franchise if the
conditions specified in this Section 13 have been satisfied. If applicable, Our
Notice will:
     (a) describe the remodeling, expansion, improvements, and/or modifications
required to bring each Location into compliance with then applicable System
Standards for new KIDVILLE Facilities; and
     (b) state the actions you must take to correct operating deficiencies and
the time period in which you must correct these deficiencies.
If we elect not to grant you a successor franchise, Our Notice will describe the
reasons for our decision. If we elect to grant you a successor franchise, your
right to acquire a successor franchise is subject to your material compliance
with all of the terms and conditions of this Agreement through the date of its
expiration, in addition to your compliance with the obligations described in Our
Notice.
     If Our Notice states that you must cure certain deficiencies of the
FACILITY or its operation as a condition to our granting you a successor
franchise, we will give you written notice of our decision not to grant you a
successor franchise, based upon your failure to cure those deficiencies, at
least ninety (90) days before this Agreement expires. However, we need not give
you this ninety (90) days’ notice if we decide not to grant you a successor
franchise due to your breach of this Agreement during the ninety (90) day period
before it expires. If we fail to give you:
          (i) notice of deficiencies in the FACILITY, or in your operation of
the FACILITY, within ninety (90) days after we receive your timely election to
acquire a successor franchise (if we elect to grant you a successor franchise
under subparagraphs (2) and (b) above); or
          (ii) notice of our decision not to grant you a successor franchise at
least ninety (90) days before this Agreement expires, if this notice is
required,
we may unilaterally extend the Term for the time period necessary to give you,
as applicable, either reasonable time to correct deficiencies or the ninety
(90) days’ notice of our refusal to grant a successor franchise. If you fail to
notify us of your election to acquire a successor franchise within the
prescribed time period, we need not grant you a successor franchise.

46



--------------------------------------------------------------------------------



 



     C. AGREEMENTS/RELEASES.
     If you satisfy all of the other conditions for a successor franchise
(whether this relates to the first or second successor franchise), you and your
owners must execute the form of franchise agreement and any ancillary agreements
we then customarily use in granting franchises for KIDVILLE Facilities (modified
as necessary to reflect the fact that it is for a successor franchise), any and
all of the provisions of which, including the Territory definition and the
Royalty and Fund contributions, may differ materially from any and all of those
contained in this Agreement and the franchise agreement you sign in connection
with your acquisition of the first successor franchise.
     You and your owners further agree to sign general releases, in a form
satisfactory to us, of any and all claims against us and our owners, affiliates,
officers, directors, employees, agents, successors, and assigns (except for our
indemnification obligations under Subsection 16.D. below). We will consider your
or your owners’ failure to sign these agreements and releases and to deliver
them to us for acceptance and execution (together with the successor franchise
fee) within the timeframe we specify after their delivery to you to be an
election not to acquire a successor franchise.
14. TERMINATION OF AGREEMENT.
     A. BY YOU.
     If you and your owners are fully complying with this Agreement and we
materially fail to comply with this Agreement and do not correct the failure
within thirty (30) days after you deliver written notice of the material failure
to us or, if we cannot correct the failure within thirty (30) days, do not give
you within thirty (30) days after your notice reasonable evidence of our effort
to correct the failure within a reasonable time (which may extend beyond that
thirty (30) days), you may terminate this Agreement effective an additional
thirty (30) days after you deliver to us written notice of termination. (The
time period during which we may cure any material failure to comply with this
Agreement after your delivery of notice is called the “Cure Period.”) However,
if we send you written notice during the Cure Period indicating either that
(1) we do not agree that we have materially failed to comply with this Agreement
or (2) we have fully corrected the failure, then you may not terminate this
Agreement. Instead, if you disagree with our position and still wish to
terminate this Agreement, you must commence a legal proceeding seeking a
declaration of your right to terminate this Agreement.
     This Agreement will remain in full force and effect during the legal
proceeding (unless we terminate it under Subsection B below). If the court
determines that we are materially failing to comply with this Agreement, or that
we did not fully correct a material failure to comply, then we will have an
additional thirty (30) days following the court’s ruling to correct the failure.
If we fail to do so, then you may terminate this Agreement immediately upon
delivery of notice.
     Your termination of this Agreement other than according to this Subsection
14.A. will be deemed a termination without cause and a breach of this Agreement.

47



--------------------------------------------------------------------------------



 



     B. BY US.
     We may terminate this Agreement, effective upon delivery of written notice
of termination to you, if:
     (1) you (or any of your owners) have made or make any material
misrepresentation or omission in acquiring the Franchise or operating the
FACILITY;
     (2) (a) you do not locate and secure sites for the Hub Location and your
first two (2) Annex Locations within the time periods specified in Subsection
1.E.(2) above, (b) you do not commence operating the Hub Location and your first
two (2) Annex Locations within the time periods specified in Subsection 2.D.
above, or (c) you commence operating a Location before we notify you that the
Location meets our standards and specifications;
     (3) you abandon or fail actively to operate the Hub Location, or fail
actively to operate at least two (2) Annex Locations, for five (5) or more
consecutive business days, unless you close the Location(s) for a purpose we
approve or because of casualty or government order;
     (4) you surrender or transfer control of any Location’s operation without
our prior written consent;
     (5) you (or any of your owners) are or have been convicted by a trial court
of, or plead or have pleaded no contest to, a felony;
     (6) you fail to maintain the required insurance coverage and do not correct
the failure within ten (10) days after we deliver written notice of that failure
to you;
     (7) you fail to maintain any licenses or permits required to operate the
FACILITY, as a result of which you would be legally obligated to cease
operations, and you fail to secure such licenses and permits within the
timeframe mandated by law;
     (8) you (or any of your owners) engage in any dishonest, unethical,
immoral, or similar conduct as a result of which your (or his or her)
association with the FACILITY (or the owner’s association with you) could, in
our reasonable opinion, have a material adverse effect on the goodwill
associated with the Marks;
     (9) you (or any of your owners or the owner of a controlling ownership
interest in an Entity that has a controlling ownership interest in you) make or
attempt to make an unauthorized assignment of this Agreement, the FACILITY, or a
controlling ownership interest in you (or in an Entity that has a controlling
ownership interest in you);
     (10) you lose the right to occupy the Hub Location due to your Lease
default;
     (11) you lose the right to occupy the Hub Location or (if you operate three
(3) or more Annex Locations) more than one (1) of your Annex Locations (but not
because

48



--------------------------------------------------------------------------------



 



of your Lease default), or the Hub Location or such Annex Locations are damaged
to such an extent that you no longer can operate the FACILITY at the Location
over a thirty (30) day period, and you fail to relocate to a substitute site (or
sites) within the Territory and to begin operating from that substitute site (or
those substitute sites) within one hundred twenty (120) days from the date you
could not occupy the Location (in the case of the Hub Location) or within sixty
(60) days from the date you could not occupy the Location (in the case of an
Annex Location);
     (12) you (or any of your owners) knowingly make any unauthorized use or
disclosure of any part of the Operations Manual or any other Confidential
Information;
     (13) you violate any health, safety, or sanitation law, ordinance, or
regulation, or operate the FACILITY in an unsafe manner, and do not begin to
cure the violation immediately after delivery of notice from us or any
government agency and to correct the violation within the timeframe mandated by
law;
     (14) you fail to pay us (or our affiliates) any amounts due under this
Agreement or otherwise (including the Assumed Royalty and Assumed Fund
Contribution) and do not correct the failure within ten (10) days after we
deliver written notice of that failure to you;
     (15) you fail to pay any vendors to the Franchise System (other than us and
our affiliates) any amounts due for your purchases from them and do not correct
the failure within thirty (30) days after the vendor delivers written notice of
that failure to you, unless you are in good faith contesting your liability for
those amounts, you notify us in writing of the reason for your non-payment, and
we agree that you have a legitimate reason for the non-payment (although we may,
but have no obligation to, pay the vendor by debiting your EFTA);
     (16) you fail to pay when due any federal or state income, service, sales,
or other taxes due on the FACILITY’s operation, unless you are in good faith
contesting your liability for those taxes or you have received an extension from
the applicable government agency of the time within which to make payments;
     (17) you understate the FACILITY’s Gross Sales (a) three (3) times or more
over a three (3) year period by more than two percent (2%) on each occasion or
(b) by more than ten percent (10%) on any one occasion;
     (18) you (or any of your owners) (a) fail on three (3) or more separate
occasions within any three (3) year period to comply with this Agreement,
whether or not you correct the failures after our delivery of notice to you; or
(b) fail on two (2) or more separate occasions within any eighteen
(18) consecutive month period to comply with the same obligation under this
Agreement, whether or not you correct the failures after our delivery of notice
to you;
     (19) you make an assignment for the benefit of creditors or admit in
writing your insolvency or inability to pay your debts generally as they become
due; you consent to the appointment of a receiver, trustee, or liquidator of all
or the substantial part of your

49



--------------------------------------------------------------------------------



 



property; the FACILITY is attached, seized, subjected to a writ or distress
warrant, or levied upon, unless the attachment, seizure, writ, warrant, or levy
is vacated within thirty (30) days; or any order appointing a receiver, trustee,
or liquidator of you or the FACILITY is not vacated within thirty (30) days
following the order’s entry;
     (20) your or any of your owners’ assets, property, or interests are blocked
under any law, ordinance, or regulation relating to terrorist activities, or you
or any of your owners otherwise violate any such law, ordinance, or regulation;
or
     (21) you (or any of your owners) fail to comply with any other provision of
this Agreement or any System Standard and do not correct the failure within
thirty (30) days after we deliver written notice of the failure to you.
     C. ASSUMPTION OF MANAGEMENT.
     We have the right (but not the obligation), under the circumstances
described below, to enter a Location and assume its management (or to appoint a
third party to assume its management) for any period of time we deem
appropriate. If we (or a third party) assume a Location’s management under
subparagraphs (1) and (2) below, you agree to pay us (in addition to the
Royalty, Fund contributions, and other amounts due under this Agreement) five
percent (5%) of the FACILITY’s Gross Sales for up to sixty (60) days after we
assume management.
     If we (or a third party) assume a Location’s management, you acknowledge
that we (or the third party) will have a duty to utilize only reasonable efforts
and, provided we are not grossly negligent and do not commit an act of willful
misconduct, will not be liable to you or your owners for any debts, losses, or
obligations the Location incurs, or to any of your creditors for any supplies,
products, or other assets or services the Location purchases, while we (or the
third party) manage it.
     We (or a third party) may assume a Location’s management under the
following circumstances: (1) if you abandon or fail actively to operate the
Location; (2) if you fail to comply with any provision of this Agreement or any
System Standard and do not cure the failure within the time period we specify in
our notice to you, but only for as long as it takes us, using reasonable
commercial efforts, to correct the failure that you failed to cure; or (3) if
this Agreement expires or is terminated and we are deciding whether to exercise
our option to purchase the FACILITY under Subsection 15.E. below. Exercise of
our management rights will not affect our right to terminate this Agreement
under Subsection 14.B. above.
15. OUR AND YOUR RIGHTS AND OBLIGATIONS UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT.
     A. PAYMENT OF AMOUNTS OWED TO US.
     You agree to pay us within fifteen (15) days after this Agreement expires
or is terminated, or on any later date we determine the amounts due to us, the
Royalties, Fund contributions, late fees and interest, and other amounts owed to
us (and our affiliates) that then are unpaid.

50



--------------------------------------------------------------------------------



 



     B. MARKS.
     When this Agreement expires or is terminated:
     (1) you may not directly or indirectly at any time or in any manner (except
with other KIDVILLE Facilities you lawfully own and operate) identify yourself
in any business as a current or former KIDVILLE Facility or as one of our
current or former franchisees; use any Mark, any colorable imitation of a Mark,
or other indicia of a KIDVILLE Facility in any manner or for any purpose; or use
for any purpose any trade name, trade or service mark, or other commercial
symbol that indicates or suggests a connection or association with us;
     (2) you agree, within fifteen (15) days, to take the action required to
cancel all fictitious or assumed name or equivalent registrations relating to
your use of any Mark;
     (3) we have the right (but no obligation) to purchase from you any or all
KIDVILLE®-branded Products we specify at their original purchase price, less a
twenty-five percent (25%) re-stocking fee and less the costs of shipping the
Products to us or at our direction;
     (4) if we do not have or do not exercise an option to purchase the FACILITY
under Subsection E below, you agree, at your own cost and without any payment
from us for such items, to deliver to us, to make available for pick-up by us,
or to destroy (at our option), all within thirty (30) days, all signs,
sign-faces, sign-cabinets, marketing materials, forms, and other materials
(other than KIDVILLE® -branded Products, which are addressed in subparagraph
(3) above) we request containing any Mark or otherwise identifying or relating
to a KIDVILLE Facility. If you fail to do so voluntarily when we require, we and
our representatives may enter each Location at our convenience and remove these
items without liability to you, the landlord, or any other third party for
trespass or any other claim. You must reimburse our costs of doing so;
     (5) if we do not have or do not exercise an option to purchase the FACILITY
under Subsection E below, you agree, within the timeframe we specify and at your
own expense, to take the closing steps and make the alterations we specify in
our Operations Manual (or otherwise communicate to you at that time) to
distinguish each Location clearly from its former appearance and from other
KIDVILLE Facility Hub and Annex Locations in order to prevent public confusion.
If you fail to do so voluntarily when we require, we and our representatives may
enter the Location at our convenience and take this action without liability to
you, your landlord, or any other third party for trespass or any other claim. We
need not compensate you or the landlord for any such alterations. You must
reimburse our costs of de-identifying the Locations; and
     (6) you agree, within fifteen (15) days, to notify the telephone company
and all telephone directory publishers of the termination or expiration of your
right to use any telephone, facsimile, or other numbers and telephone directory
listings associated with any Mark; to authorize and not to interfere with the
transfer of these numbers and directory listings to us or at our direction
(including pursuant to a Conditional

51



--------------------------------------------------------------------------------



 



Assignment of Telephone Number(s), in the form attached as Exhibit D, previously
executed by you); and/or to instruct the telephone company to forward all calls
made to your numbers to numbers we specify. If you fail to do so, we may take
whatever action and sign whatever documents we deem appropriate on your behalf
to effect these events.
     C. CONFIDENTIAL INFORMATION.
     You agree that, when this Agreement expires or is terminated, you will
immediately cease using any of our Confidential Information (including computer
software or similar technology and digital passwords and identifications that we
have licensed to you or that otherwise are proprietary to us or the Franchise
System) in any business or otherwise and return to us all copies of the
Operations Manual and any other confidential materials to which we have provided
you access. You may not sell, trade, or otherwise profit in any way from any
Confidential Information, including customer lists, at any time after the
expiration or termination of this Agreement.
     D. COVENANT NOT TO COMPETE.
     Upon
     (1) our termination of this Agreement according to its terms and
conditions,
     (2) your termination of this Agreement without cause, or
     (3) expiration of this Agreement (if we offer, but you elect not to
acquire, a successor franchise, or if we do not offer you a successor franchise
due to your failure to satisfy the conditions for a successor franchise set
forth in Section 13),
you and your owners agree that, for two (2) years beginning on the effective
date of termination or expiration or, in the case of any particular person
restricted by this Subsection, beginning on the date on which that restricted
person begins to comply with this Subsection, whichever is later, neither you
nor any of your owners, as the restricted persons, will have any direct or
indirect (e.g., through a spouse, sibling, child, or parent) interest as an
owner (whether of record, beneficially, or otherwise), investor, partner,
director, officer, employee, consultant, representative, or agent in any
Competitive Business (as defined in Section 7 above) located or operating:
     (a) at any Location;
     (b) within the Territory;
     (c) within the territories of any other KIDVILLE Facility franchises in
operation or under construction on the Effective Date;
     (d) within the territories of any other KIDVILLE Facility franchises in
operation or under construction on the later of the effective date of the
termination or expiration of this Agreement or the date on which the restricted
person begins to comply with this Subsection; or

52



--------------------------------------------------------------------------------



 



     (e) within five (5) miles of any KIDVILLE Facility location then operated
by us or our affiliates.
     These restrictions also apply after transfers, as provided in
Section 12.C.(12) above. If any person restricted by this Subsection refuses
voluntarily to comply with these obligations, the two (2) year period for that
person will commence with the entry of a court order enforcing this provision.
The two (2) year period will be tolled, if applicable, for the period during
which a restricted person is in breach of this Subsection and will resume when
that person resumes compliance. You and your owners expressly acknowledge that
you possess skills and abilities of a general nature and have other
opportunities for exploiting these skills. Consequently, our enforcing the
covenants made in this Subsection will not deprive you or your owners of your
personal goodwill or ability to earn a living.
     In order to give effect to the obligations in this Subsection 15.D., you
and your owners acknowledge and agree that neither you nor they will seek to
violate this Subsection 15.D. through any other person with whom you or your
owners are acting in concert or participating in connection with the prohibited
activities and that we may enforce the restrictions in this Subsection 15.D. by
taking action against you, your owners, and all other persons with whom you or
your owners are acting in concert or participating in connection with the
prohibited activities.
     E. OUR RIGHT TO PURCHASE FACILITY.
     During the Term, if there is to be a transfer of the FACILITY and this
Agreement, substantially all of the FACILITY’s assets, or a controlling
ownership interest in you or in an Entity that has a controlling ownership
interest in you, the provisions of Section 12 will apply to the proposed
transfer. However, under the circumstances listed below, we have the right to
acquire the FACILITY’s assets (which by definition include the assets of all
Locations) upon the termination or expiration of this Agreement.
     (1) Exercise of Option.
     Upon
     (a) our termination of this Agreement according to its terms and
conditions,
     (b) your termination of this Agreement without cause, or
     (c) expiration of this Agreement (if we offer, but you elect not to
acquire, a successor franchise, or if we do not offer you a successor franchise
due to your failure to satisfy the conditions for a successor franchise set
forth in Section 13),
we have the option, exercisable by giving you written notice before or within
thirty (30) days after the date of termination or expiration, (i) to purchase
the FACILITY’s assets and the ownership interest in one or more of the Locations
and the underlying real estate (if you or one of your affiliates owns the
Location(s) and the underlying real estate) or, if you (or one of your

53



--------------------------------------------------------------------------------



 



affiliates) do not own the Location(s) and the underlying real estate or we
choose not to purchase your (or your affiliate’s) ownership interest in the
Location(s) and the underlying real estate, (ii) to purchase the FACILITY’s
assets and exercise the rights under subparagraph (2) below. We have the
unrestricted right to assign this option to purchase to another party.
     We are entitled to all customary warranties and representations in our
asset purchase, including, without limitation, representations and warranties as
to ownership and condition of and title to assets; liens and encumbrances on
assets; validity of contracts and agreements; and liabilities affecting the
assets, contingent or otherwise.
     (2) Right to Locations.
     If you lease the Locations (and, if applicable, the underlying real estate)
from an unaffiliated landlord, or if we choose not to purchase your (or your
affiliate’s) ownership interest in the Locations (and, if applicable, the
underlying real estate), you agree (as applicable) at our election:
     (a) to assign your leasehold interest in the Locations (and, if applicable,
the underlying real estate) to us;
     (b) to enter into a sublease for the remainder of each Lease term on the
same terms (including renewal options) as the Lease; or
     (c) to lease the Locations to us for an initial ten (10) year term, with
two five (5) year renewal terms (at our option), on commercially reasonable
terms.
     (3) Purchase Price.
     The purchase price for the FACILITY’s assets and, if applicable, the
ownership interest in the Locations and the underlying real estate will be their
fair market value, provided that these items will not include any value for:
     (a) the Franchise or any rights granted by this Agreement;
     (b) goodwill attributable to our Marks, brand image, and other Intellectual
Property; or
     (c) participation in the network of KIDVILLE Facilities.
We may exclude from the assets purchased any Operating Assets or other items
that are not reasonably necessary (in function or quality) to the FACILITY’s
operation or that we have not approved as meeting System Standards, and the
purchase price will reflect these exclusions.
     (4) Appraisal.
     If we and you cannot agree on fair market value, fair market value will be
determined by one (1) independent accredited appraiser upon whom we and you
agree, who will conduct an

54



--------------------------------------------------------------------------------



 



appraisal and, in doing so, be bound by the criteria specified in subparagraph
(3). You and we agree to select the appraiser within fifteen (15) days after we
notify you that we wish to exercise our purchase option (if we and you have not
agreed on fair market value before then). You and we will share equally the
appraiser’s fees and expenses. The appraiser must complete his or her appraisal
within twenty-one (21) days after his or her appointment. The purchase price
will be the appraised value. If we and you cannot agree on the appraiser, he or
she will be chosen by the American Arbitration Association.
     (5) Closing.
     We (or our assignee) will pay the purchase price at the closing, which will
take place not later than sixty (60) days after the purchase price is
determined, although we (or our assignee) may decide after the purchase price is
determined not to purchase the FACILITY’s assets and/or the ownership interest
in the Locations. We may set off against the purchase price, and reduce the
purchase price by, any and all amounts that you and your owners owe us and our
affiliates. At the closing, you agree to deliver instruments transferring to us
(or our assignee):
     (a) good and merchantable title to the assets purchased, free and clear of
all liens and encumbrances (other than liens and security interests acceptable
to us), with all sales and other transfer taxes paid by you;
     (b) all of the FACILITY’s licenses and permits that may be assigned or
transferred; and
     (c) the ownership or leasehold interest in the Locations and improvements
(and, if applicable, the underlying real estate) or Lease assignments or leases
or subleases, as applicable.
If you cannot deliver clear title to all of the purchased assets, or if there
are other unresolved issues, we (or our assignee) and you will close the sale
through an escrow. You and your owners further agree to execute general
releases, in a form satisfactory to us, of any and all claims against us and our
owners, affiliates, officers, directors, employees, agents, successors, and
assigns. If we exercise our rights under this Subsection 15.E., you and your
owners agree that, for two (2) years beginning on the closing date, you and they
will be bound by the non-competition covenant contained in Subsection 15.D.
above.
     F. CONTINUING OBLIGATIONS.
     All of our and your (and your owners’) obligations that expressly survive
this Agreement’s expiration or termination will continue in full force and
effect subsequent to and notwithstanding its expiration or termination and until
they are satisfied in full.
16. RELATIONSHIP OF THE PARTIES/INDEMNIFICATION.
     A. INDEPENDENT CONTRACTORS.
     You and we understand and agree that this Agreement does not create a
fiduciary relationship between you and us, that you and we are and will be
independent contractors, and

55



--------------------------------------------------------------------------------



 



that nothing in this Agreement is intended to make either you or us a general or
special agent, joint venturer, partner, or employee of the other for any
purpose. You agree to identify yourself conspicuously in all dealings with
customers, suppliers, public officials, FACILITY personnel, and others as the
FACILITY’s independent owner and operator under a franchise we have granted and
to place notices of independent ownership on the forms, business cards,
stationery, advertising and marketing, and other materials we require from time
to time.
     B. NO LIABILITY FOR ACTS OF OTHER PARTY.
     We and you may not make any express or implied agreements, warranties,
guarantees, or representations, or incur any debt, in the name or on behalf of
the other or represent that our respective relationship is other than franchisor
and franchisee. We will not be obligated for any damages to any person or
property directly or indirectly arising out of the FACILITY’s operation or the
business you conduct under this Agreement.
     C. TAXES.
     We will have no liability for any sales, use, service, occupation, excise,
gross receipts, income, property, or other taxes, whether levied upon you or the
FACILITY, due to the business you conduct (except for our income taxes). You are
responsible for paying these taxes and must reimburse us for any taxes that we
must pay to any state taxing authority on account of either your operation or
payments that you make to us (except for our income taxes).
     D. INDEMNIFICATION.
     (1) You agree to indemnify, defend, and hold harmless us, our affiliates,
and our and their respective owners, directors, officers, employees, agents,
successors, and assignees (the “Indemnified Parties”) against, and to reimburse
any one or more of the Indemnified Parties for, all claims, obligations, and
damages directly or indirectly arising out of the FACILITY’s operation, the
business you conduct under this Agreement, or your breach of this Agreement,
including, without limitation, those alleged to be caused by the Indemnified
Party’s negligence or willful misconduct, unless (and then only to the extent
that) the claims, obligations, or damages are determined to have been caused by
the Indemnified Party’s negligence or willful misconduct in a final,
unappealable ruling issued by a court or arbitrator with competent jurisdiction.
     For purposes of this indemnification, “claims” include all obligations,
damages (actual, consequential, or otherwise), and costs that any Indemnified
Party reasonably incurs in defending any claim against it, including, without
limitation, reasonable accountants’, arbitrators’, attorneys’, and expert
witness fees, costs of investigation and proof of facts, court costs, travel and
living expenses, and other expenses of litigation, arbitration, or alternative
dispute resolution, regardless of whether litigation, arbitration, or
alternative dispute resolution is commenced. Each Indemnified Party may defend
any claim against it at your expense and agree to settlements or take any other
reasonable remedial, corrective, or other actions.
     This indemnity will continue in full force and effect subsequent to and
notwithstanding this Agreement’s expiration or termination. An Indemnified Party
need

56



--------------------------------------------------------------------------------



 



not seek recovery from any insurer or other third party, or otherwise mitigate
its losses and expenses, in order to maintain and recover fully a claim against
you under this subparagraph. You agree that a failure to pursue a recovery or
mitigate a loss will not reduce or alter the amounts that an Indemnified Party
may recover from you under this subparagraph.
     (2) We agree to indemnify, defend, and hold harmless you, your affiliates,
and your and their respective owners, directors, officers, employees, agents,
successors, and assignees (the “Franchisee Indemnified Parties”) against, and to
reimburse any one or more of the Franchisee Indemnified Parties for, all claims
(as defined in subparagraph (1) above) that the Franchisee Indemnified Party
incurs in an action or proceeding asserted by a third party as a result of our
contract defaults with or intentional misconduct or negligence toward that third
party. This indemnity will continue in full force and effect subsequent to and
notwithstanding this Agreement’s expiration or termination. A Franchisee
Indemnified Party need not seek recovery from any insurer or other third party,
or otherwise mitigate its losses and expenses, in order to maintain and recover
fully a claim against us under this subparagraph. We agree that a failure to
pursue a recovery or mitigate a loss will not reduce or alter the amounts that a
Franchisee Indemnified Party may recover from us under this subparagraph.
17. ENFORCEMENT.
     A. SEVERABILITY AND SUBSTITUTION OF VALID PROVISIONS.
     Except as expressly provided to the contrary in this Agreement, each
section, paragraph, term, and provision of this Agreement is severable, and if,
for any reason, any part is held to be invalid or contrary to or in conflict
with any applicable present or future law or regulation in a final, unappealable
ruling issued by any court, agency, or tribunal with competent jurisdiction,
that ruling will not impair the operation of, or otherwise affect, any other
portions of this Agreement, which will continue to have full force and effect
and bind the parties. If any covenant that restricts competitive activity is
deemed unenforceable by virtue of its scope in terms of area, business activity
prohibited, and/or length of time, but would be enforceable if modified, you and
we agree that the covenant will be enforced to the fullest extent permissible
under the laws and public policies applied in the jurisdiction whose law
determines the covenant’s validity. If any applicable and binding law or rule of
any jurisdiction requires more notice than this Agreement requires of this
Agreement’s termination or of our refusal to enter into a successor franchise
agreement, or some other action that this Agreement does not require, or if,
under any applicable and binding law or rule of any jurisdiction, any provision
of this Agreement or any System Standard is invalid, unenforceable, or unlawful,
the notice and/or other action required by the law or rule will be substituted
for the comparable provisions of this Agreement, and we may modify the invalid
or unenforceable provision or System Standard to the extent required to be valid
and enforceable or delete the unlawful provision in its entirety. You agree to
be bound by any promise or covenant imposing the maximum duty the law permits
that is subsumed within any provision of this Agreement, as though it were
separately articulated in and made a part of this Agreement.

57



--------------------------------------------------------------------------------



 



     B. WAIVER OF OBLIGATIONS.
     We and you may by written instrument unilaterally waive or reduce any
obligation of or restriction upon the other under this Agreement, effective upon
delivery of written notice to the other or another effective date stated in the
notice of waiver. Any waiver granted will be without prejudice to any other
rights we or you have, will be subject to continuing review, and may be revoked
at any time and for any reason effective upon delivery of ten (10) days’ prior
written notice.
     We and you will not waive or impair any right, power, or option this
Agreement reserves (including, without limitation, our right to demand
compliance with every term, condition, and covenant or to declare any breach to
be a default and to terminate this Agreement before the Term expires) because of
any custom or practice that varies from this Agreement’s terms; our or your
failure, refusal, or neglect to exercise any right under this Agreement or to
insist upon the other’s compliance with this Agreement, including, without
limitation, any System Standard; our waiver of or failure to exercise any right,
power, or option, whether of the same, similar, or different nature, with other
KIDVILLE Facilities; the existence of franchise agreements for other KIDVILLE
Facilities that contain provisions differing from those contained in this
Agreement; or our acceptance of any payments due from you after any breach of
this Agreement. No special or restrictive legend or endorsement on any check or
similar item given to us will be a waiver, compromise, settlement, or accord and
satisfaction. We are authorized to remove any legend or endorsement, which then
will have no effect.
     Neither we nor you will be liable for loss or damage or be in breach of
this Agreement if our or your failure to perform our or your obligations results
from: (1) compliance with the orders, requests, regulations, or recommendations
of any federal, state, or municipal government; (2) acts of God; (3) fires,
strikes, embargoes, war, acts of terrorism or similar events, or riot; or
(4) any other similar event or cause. Any delay resulting from any of these
causes will extend performance accordingly or excuse performance, in whole or in
part, as may be reasonable, except that these causes will not excuse payments of
amounts owed at the time of the occurrence or payment of Royalties, Fund
contributions, and other amounts due afterward.
     C. COSTS AND ATTORNEYS’ FEES.
     If we or you commence a legal proceeding against the other to enforce any
term or provision of this Agreement, the prevailing party in the legal
proceeding will be entitled to recover from the non-prevailing party the costs
and expenses that the prevailing party incurred in the proceeding, including,
without limitation, reasonable accounting, attorneys’, arbitrators’, and related
fees. In addition, if we incur costs and expenses due to your failure to pay
when due amounts owed to us, to submit when due any reports, information, or
supporting records, or otherwise to comply with this Agreement, you agree, even
if we do not initiate a formal legal proceeding, to reimburse us for all of the
costs and expenses that we incur, including, without limitation, reasonable
accounting, attorneys’, and related fees.

58



--------------------------------------------------------------------------------



 



     D. YOU MAY NOT WITHHOLD PAYMENTS DUE TO US.
     You agree that you will not withhold payment of any amounts owed to us or
our affiliates on the grounds of our alleged nonperformance of any of our
obligations under this Agreement or for any other reason, and you specifically
waive any right you may have at law or in equity to offset any funds you may owe
us or our affiliates or to fail or refuse to perform any of your obligations
under this Agreement.
     E. RIGHTS OF PARTIES ARE CUMULATIVE.
     Our and your rights under this Agreement are cumulative, and our or your
exercise or enforcement of any right or remedy under this Agreement will not
preclude our or your exercise or enforcement of any other right or remedy that
we or you are entitled by law to enforce.
     F. GOVERNING LAW.
     EXCEPT TO THE EXTENT GOVERNED BY THE UNITED STATES TRADEMARK ACT OF 1946
(LANHAM ACT, 15 U.S.C. SECTIONS 1051 ET SEQ.) OR OTHER FEDERAL LAW, THIS
AGREEMENT, THE FRANCHISE, AND ALL CLAIMS ARISING FROM THE RELATIONSHIP BETWEEN
US AND YOU WILL BE GOVERNED BY THE LAWS OF THE STATE IN WHICH THE HUB LOCATION
IS LOCATED, WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES, EXCEPT THAT ANY LAW OF
THAT STATE REGULATING THE SALE OF FRANCHISES OR GOVERNING THE RELATIONSHIP OF A
FRANCHISOR AND ITS FRANCHISEE WILL NOT APPLY UNLESS ITS JURISDICTIONAL
REQUIREMENTS ARE MET INDEPENDENTLY WITHOUT REFERENCE TO THIS SUBSECTION.
     G. CONSENT TO JURISDICTION.
     SUBJECT TO THE PROVISIONS BELOW, YOU AND YOUR OWNERS AGREE THAT ALL ACTIONS
ARISING UNDER THIS AGREEMENT OR OTHERWISE AS A RESULT OF THE RELATIONSHIP
BETWEEN YOU AND US MUST BE COMMENCED IN THE STATE OR FEDERAL COURT OF GENERAL
JURISDICTION LOCATED CLOSEST TO OUR THEN CURRENT PRINCIPAL BUSINESS ADDRESS, AND
YOU (AND EACH OWNER) IRREVOCABLY SUBMIT TO THE JURISDICTION OF THOSE COURTS AND
WAIVE ANY OBJECTION YOU (OR THE OWNER) MIGHT HAVE TO EITHER THE JURISDICTION OF
OR VENUE IN THOSE COURTS. NONETHELESS, YOU AND YOUR OWNERS AGREE THAT WE MAY
ENFORCE THIS AGREEMENT IN THE COURTS OF THE STATE OR STATES IN WHICH YOU ARE
DOMICILED OR THE FACILITY IS LOCATED.
     H. WAIVER OF EXEMPLARY DAMAGES AND JURY TRIAL.
     EXCEPT FOR OUR AND YOUR OBLIGATIONS TO INDEMNIFY THE OTHER FOR THIRD PARTY
CLAIMS UNDER SUBSECTION 16.D., AND EXCEPT FOR PUNITIVE DAMAGES AVAILABLE TO
EITHER PARTY UNDER FEDERAL LAW, WE AND YOU (AND YOUR OWNERS) WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO OR CLAIM FOR ANY EXEMPLARY,

59



--------------------------------------------------------------------------------



 



PUNITIVE, TREBLE, AND OTHER FORMS OF MULTIPLE DAMAGES AGAINST THE OTHER AND
AGREE THAT, IN THE EVENT OF A DISPUTE BETWEEN US AND YOU, THE PARTY MAKING A
CLAIM WILL BE LIMITED TO EQUITABLE RELIEF AND TO RECOVERY OF ANY ACTUAL DAMAGES
IT SUSTAINS.
     WE AND YOU IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, BROUGHT BY EITHER OF US.
     I. BINDING EFFECT.
     This Agreement is binding upon us and you and our and your respective
executors, administrators, heirs, beneficiaries, permitted assigns, and
successors in interest. Subject to our right to modify the Operations Manual and
System Standards, this Agreement may not be modified except by a written
agreement signed by both our and your duly-authorized officers.
     J. LIMITATIONS OF CLAIMS.
     Except for the parties’ indemnification obligations under Subsection 16.D.
and except for claims arising from your non-payment or underpayment of amounts
you owe us, any and all claims arising out of or relating to this Agreement or
our relationship with you will be barred unless a legal proceeding (in the
required or permitted forum) is commenced within eighteen (18) months from the
date on which the party asserting the claim knew or should have known of the
facts giving rise to the claims.
     K. CONSTRUCTION.
     The preambles and exhibits are a part of this Agreement which, together
with the System Standards contained in the Operations Manual (which may be
periodically modified, as provided in this Agreement), constitutes our and your
entire agreement, and, except for any Development Rights Rider to which we are
parties, there are no other oral or written understandings or agreements between
us and you, and, except as provided in our Franchise Disclosure Document, no
oral or written representations by us, relating to the subject matter of this
Agreement, the franchise relationship, or the FACILITY (any understandings or
agreements reached by you and us, or any representations made by us, before this
Agreement are superseded by this Agreement). You may not rely on any alleged
oral or written understandings, agreements, or representations not contained in
this Agreement (except for representations contained in our Franchise Disclosure
Document). We may rely on the representations you made in your franchise
application materials and any representations document or similar questionnaire
you and/or your owners signed before signing this Agreement to confirm and
acknowledge your understanding of the risks of entering into this Agreement and
the absence of any improper or misleading statements made by us.
     Any policies that we adopt and implement from time to time to guide us in
our decision-making are subject to change, are not a part of this Agreement, and
are not binding on us. Except as expressly provided in this Agreement, nothing
in this Agreement is intended or deemed to confer any rights or remedies upon
any person or legal entity not a party to this Agreement.

60



--------------------------------------------------------------------------------



 



     Except where this Agreement expressly obligates us reasonably to approve or
not unreasonably to withhold our approval of any of your actions or requests, we
have the absolute right to refuse any request you make or to withhold our
approval of any of your proposed, initiated, or completed actions that require
our approval. The headings of the sections and paragraphs are for convenience
only and do not define, limit, or construe the contents of these sections or
paragraphs.
     References in this Agreement to “we,” “us,” and “our,” with respect to all
of our rights and all of your obligations to us under this Agreement, include
any of our affiliates with whom you deal. The term “affiliate” means any person
or entity directly or indirectly owned or controlled by, under common control
with, or owning or controlling you or us. “Control” means the power to direct or
cause the direction of management and policies. If two or more Entities are at
any time the owners of the Franchise and the FACILITY, their obligations and
liabilities to us will be joint and several. References to “owner” mean any
person holding a direct or indirect ownership interest (whether of record,
beneficially, or otherwise) or voting rights in you (or a transferee of this
Agreement and the FACILITY or an ownership interest in you), including, without
limitation, any person who has a direct or indirect interest in you (or a
transferee), this Agreement, the Franchise, or the FACILITY and any person who
has any other legal or equitable interest, or the power to vest in himself or
herself any legal or equitable interest, in their revenue, profits, rights, or
assets.
     References to a “controlling ownership interest” in you or one of your
owners (if an Entity) mean the percent of the voting shares or other voting
rights that results from dividing one hundred percent (100%) of the ownership
interests by the number of owners. In the case of a proposed transfer of an
ownership interest in you or one of your owners, the determination of whether a
“controlling ownership interest” is involved must be made as of both immediately
before and immediately after the proposed transfer to see if a “controlling
ownership interest” will be transferred (because of the number of owners before
the proposed transfer) or will be deemed to have been transferred (because of
the number of owners after the proposed transfer).
     “Person” means any natural person, corporation, limited liability company,
general or limited partnership, unincorporated association, cooperative, or
other legal or functional entity. “Immediate family member” means a spouse,
parent, child (natural and adopted), or sibling (but not including any in-laws).
Unless otherwise specified, all references to a number of days shall mean
calendar days and not business days. The term “FACILITY” includes all of the
assets of the KIDVILLE Facility you operate under this Agreement at the
Locations, including its revenue and the Leases. The words “include” and
“including” are meant to be illustrative and not exhaustive and are deemed to be
read in all cases as “including, without limitation” and/or “including but not
limited to.” The words “customer(s)” and “member(s)” in this Agreement are
purposefully used as synonyms and intended to mean the same thing regardless of
the context, so references to “customer(s)” are meant to include “member(s)” and
vice versa. This Agreement may be executed in multiple copies, each of which
will be deemed an original.
18. NOTICES AND PAYMENTS.
     All written notices, reports, and payments permitted or required to be
delivered by this Agreement or the Operations Manual will be deemed to be
delivered:

61



--------------------------------------------------------------------------------



 



     (a) at the time delivered by hand;
     (b) in the case of the Royalty, Fund contributions, and other amounts due,
at the time we actually receive payment via the EFTA;
     (c) one (1) business day after transmission by facsimile or electronic mail
if the sender has confirmation of successful transmission;
     (d) one (1) business day after being placed in the hands of a nationally
recognized commercial courier service for next business day delivery; or
     (e) three (3) business days after placement in the United States Mail by
Registered or Certified Mail, Return Receipt Requested, postage prepaid.
Any notice to us must be sent to the address specified on the first page of this
Agreement, although we may change this address for notice by giving you fifteen
(15) days’ prior notice by any of the means specified in subparagraphs
(a) through (e) above. Any notice that we send to you may be sent to the one
(1) person identified on Exhibit A at the email or postal address specified on
Exhibit A. You may change the person and/or address for notice only by giving us
fifteen (15) days’ prior notice by any of the means specified in subparagraphs
(a) through (e) above.
     Any required report that we do not actually receive during regular business
hours on the date due (or postmarked by postal authorities at least two (2) days
before then for reports unrelated to payments due under this Agreement) will be
deemed delinquent.
19. COMPLIANCE WITH ANTI-TERRORISM LAWS.
     You and your owners agree to comply, and to assist us to the fullest extent
possible in our efforts to comply, with Anti-Terrorism Laws (defined below). In
connection with that compliance, you and your owners certify, represent, and
warrant that none of your property or interests is subject to being blocked
under, and that you and your owners otherwise are not in violation of, any of
the Anti-Terrorism Laws. “Anti-Terrorism Laws” mean Executive Order 13224 issued
by the President of the United States, the USA PATRIOT Act, and all other
present and future federal, state, and local laws, ordinances, regulations,
policies, lists, and other requirements of any governmental authority addressing
or in any way relating to terrorist acts and acts of war. Any violation of the
Anti-Terrorism Laws by you or your owners, or any blocking of your or your
owners’ assets under the Anti-Terrorism Laws, shall constitute good cause for
immediate termination of this Agreement, as provided in Subsection 14.B.(20)
above.

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
on the dates noted below, to be effective as of the Effective Date.

                  KIDVILLE FRANCHISE COMPANY, LLC, a New York       FRANCHISEE
limited liability company      
 
               
 
          [Name of Franchisee]
 
               
By:
          By:    
 
               
 
  [Signature]           [Signature]
 
               
Name:
          Name:    
 
               
 
  [Print Name]           [Print Name]
 
               
Title:
          Title:    
 
               
 
               

         
DATED:
        DATED:  
 
               

63



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE FRANCHISE AGREEMENT
BETWEEN KIDVILLE FRANCHISE COMPANY, LLC
AND                                                     
DATED                     , 20                    
Effective Date: This Exhibit A is current and complete
as of                     , 20                    
You and Your Owners
     1. Formation and Principals. You were incorporated or formed on , under the
laws of the State of                     . You have not conducted business under
any name other than your corporate, limited liability company, or partnership
name and                                         . The following is a list of
your managing members, directors, and officers, as applicable, as of the
effective date shown above:

      Name of Each Managing Member/Director/Officer   Position(s) Held          
                                                       

     2. Owners. The following list includes the full name of each person who is
one of your owners (as defined in the Franchise Agreement), or an owner of one
of your owners, and fully describes the nature of each owner’s interest (attach
additional pages if necessary).

              Owner’s Name       Percentage/Description of Interest
(a)
           
 
           
(b)
           
 
           
(c)
           
 
           
(d)
           
 
           

Exhibit A-1



--------------------------------------------------------------------------------



 



     3. Name and Address of Person to Receive Notices for Franchisee.
(a) Name:                                                    
                                                                                                                                                     
(b) Postal Address:                                                          
                 
                                                                  
                                          
                                                                           
                                                                  
                                                                      
(c) E-mail Address:                                                          
                 
                                                                                                     
 
     4. Identification of Trained Owner and Operator. Your Trained Owner as of
the Effective Date is                                          (must be one of
the individuals listed in paragraph 2 above), and your Operator as of the
Effective Date is                                         . You may not change
the Trained Owner or Operator without our prior written approval.

                  KIDVILLE FRANCHISE COMPANY, LLC, a New York       FRANCHISEE
limited liability company      
 
               
 
          [Name of Franchisee]
 
               
By:
          By:    
 
               
 
  [Signature]           [Signature]
 
               
Name:
          Name:    
 
               
 
  [Print Name]           [Print Name]
 
               
Title:
          Title:    
 
               
 
               
DATED:
          DATED:    
 
               

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE FRANCHISE AGREEMENT
BETWEEN KIDVILLE FRANCHISE COMPANY, LLC
AND                                         
DATED                     , 20                    
TERRITORY

           The Territory referred to in Subsection 1.D. of the Franchise
Agreement is described as follows:             .

     If the Territory is identified by counties, cities, or other political
subdivisions, political boundaries shall be considered fixed as of the Effective
Date and shall not change, notwithstanding a political reorganization or change
to such boundaries. If the Territory is identified specifically by zip codes,
the Territory shall include all geographic areas covered by such zip codes as of
the Effective Date.

                  KIDVILLE FRANCHISE COMPANY, LLC, a New York       FRANCHISEE
limited liability company      
 
               
 
          [Name of Franchisee]
 
               
 
               
By:
          By:    
 
               
 
  [Signature]           [Signature]
 
               
Name:
          Name:    
 
               
 
  [Print Name]           [Print Name]
 
               
Title:
          Title:    
 
               
 
               
DATED:
          DATED:    
 
               

Exhibit B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TO THE FRANCHISE AGREEMENT
BETWEEN KIDVILLE FRANCHISE COMPANY, LLC
AND                                         
DATED                     , 20                    
ADDRESSES OF LOCATIONS
     The addresses of your Locations referred to in Subsection 1.E. of the
Franchise Agreement are as follows:

      Hub Location Address:
 
Annex Location #1 Address:  
 
Annex Location #2 Address:  
 
Annex Location #3 Address:  
 
Annex Location #4 Address (if applicable):    

                  KIDVILLE FRANCHISE COMPANY, LLC, a New York       FRANCHISEE
limited liability company                 [Name of Franchisee]
 
               
By:
          By:    
 
               
 
  [Signature]           [Signature]
 
               
Name:
          Name:    
 
               
 
  [Print Name]           [Print Name]
 
               
Title:
          Title:    
 
               
 
               
DATED:
          DATED:    
 
               

Exhibit C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO THE FRANCHISE AGREEMENT BETWEEN KIDVILLE FRANCHISE
COMPANY, LLC AND                                         
DATED                                         , 20                    
CONDITIONAL ASSIGNMENT OF TELEPHONE NUMBER(S)

      This Assignment relates to [name of Franchisee]:    

      Location Addresses:     

      Telephone and Facsimile Number(s) [all numbers to be inserted after
Franchisee obtains phone service]:       

For valuable consideration, the Franchisee identified above (“Franchisee”)
assigns and transfers to KIDVILLE FRANCHISE COMPANY, LLC, a New York limited
liability company (“Company”), all of Franchisee’s rights and interests in each
and all of the telephone numbers that Franchisee has obtained and/or will obtain
for its KIDVILLE Facility (the “Numbers”). Franchisee authorizes Company to file
this Assignment with the telephone company that issued the Numbers for the
purposes of establishing Company’s claim to and right to designate the user of
the Numbers. Franchisee acknowledges that Company may insert the Numbers into
the space above as soon as they have been identified and that Franchisee need
not re-sign or initial this Assignment after the Numbers have been inserted in
order for this Assignment to be in full force and effect. By signing below,
Franchisee intends that this Assignment be fully enforceable immediately
according to its terms.
Franchisee irrevocably constitutes and appoints Company as Franchisee’s agent
and attorney-in-fact for the purposes of (i) signing and delivering any Transfer
of Service Agreement or comparable document the telephone company requires to
transfer the rights in the Numbers from Franchisee to Company or its designee,
and (ii) canceling and revoking any call-forwarding or similar instructions
Franchisee has issued to the telephone company with respect to any of the
Numbers, with full power to sign Franchisee’s name and otherwise to act in
Franchisee’s name, place and stead. Franchisee agrees to reimburse Company the
full amount of any local service and long distance charges the telephone company
requires that Company pay to obtain the Numbers, together with interest as
provided in the Franchise Agreement for Franchisee’s Business. Franchisee
represents and warrants to Company that Franchisee will obtain the Numbers in
his or her own name, and that Franchisee will be the person of record the
telephone company will recognize as registered user or “owner” of the Numbers
until Company exercises its right under this Assignment.

               
 
            FRANCHISEE NAME
 
       
 
  By:    
 
       
 
      Signature
 
       
 
  Name:    
 
       
 
      Name
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

Exhibit D-1



--------------------------------------------------------------------------------



 



GUARANTY AND ASSUMPTION OF OBLIGATIONS

           THIS GUARANTY AND ASSUMPTION OF OBLIGATIONS is given this    

      day of , 20                     , by     .

     In consideration of, and as an inducement to, the execution of that certain
Franchise Agreement (the “Agreement”) on this date by KIDVILLE FRANCHISE
COMPANY, LLC (“us,” “we,” or “our”), each of the undersigned personally and
unconditionally (a) guarantees to us and our successors and assigns, for the
term of the Agreement (including extensions) and afterward as provided in the
Agreement, that                                          (“Franchisee”) will
punctually pay and perform each and every undertaking, agreement, and covenant
set forth in the Agreement (including any amendments or modifications of the
Agreement) and (b) agrees to be personally bound by, and personally liable for
the breach of, each and every provision in the Agreement (including any
amendments or modifications of the Agreement), including (i) monetary
obligations, (ii) obligations to take or refrain from taking specific actions
and to engage or refrain from engaging in specific activities, including, but
not limited to, the non-competition, confidentiality, and transfer requirements,
and (iii) the enforcement and other provisions in Sections 17, 18, and 19 of the
Agreement.
     Each of the undersigned consents and agrees that: (1) his or her direct and
immediate liability under this Guaranty will be joint and several, both with
Franchisee and among other guarantors; (2) he or she will render any payment or
performance required under the Agreement upon demand if Franchisee fails or
refuses punctually to do so; (3) this liability will not be contingent or
conditioned upon our pursuit of any remedies against Franchisee or any other
person; (4) this liability will not be diminished, relieved, or otherwise
affected by any extension of time, credit, or other indulgence that we may from
time to time grant to Franchisee or to any other person, including, without
limitation, the acceptance of any partial payment or performance or the
compromise or release of any claims (including the release of other guarantors),
none of which will in any way modify or amend this Guaranty, which will be
continuing and irrevocable during and after the term of the Agreement (including
extensions) for so long as any performance is or might be owed under the
Agreement by Franchisee or its owners and for so long as we have any cause of
action against Franchisee or its owners; and (5) this Guaranty will continue in
full force and effect for (and as to) any extension or modification of the
Agreement and despite the transfer of any interest in the Agreement or
Franchisee, and each of the undersigned waives notice of any and all renewals,
extensions, modifications, amendments, or transfers.
     Each of the undersigned waives: (i) all rights to payments and claims for
reimbursement or subrogation that any of the undersigned may have against
Franchisee arising as a result of the undersigned’s execution of and performance
under this Guaranty; and (ii) acceptance and notice of acceptance by us of his
or her undertakings under this Guaranty, notice of demand for payment of any
indebtedness or non-performance of any obligations hereby guaranteed, protest
and notice of default to any party with respect to the indebtedness or
nonperformance of any obligations hereby guaranteed, and any other notices to
which he or she may be entitled.

 



--------------------------------------------------------------------------------



 



     If we are required to enforce this Guaranty in a legal proceeding and
prevail in such proceeding, we shall be entitled to reimbursement of our costs
and expenses, including, but not limited to, reasonable accountants’,
attorneys’, attorneys’ assistants’, arbitrators’, and expert witness fees, costs
of investigation and proof of facts, court costs, other litigation expenses, and
travel and living expenses, whether incurred prior to, in preparation for, or in
contemplation of the filing of any such proceeding. If we are required to engage
legal counsel in connection with any failure by the undersigned to comply with
this Guaranty, the undersigned shall reimburse us for any of the above-listed
costs and expenses we incur even if we do not commence a legal proceeding.
     IN WITNESS WHEREOF, each of the undersigned has affixed his or her
signature on the same day and year as the Agreement was executed.

                  PERCENTAGE OF OWNERSHIP GUARANTOR(S)   IN FRANCHISEE
 
        %  
 
       
 
        %  
 
       
 
        %  
 
       
 
        %  
 
       
 
        %  
 
       

2



--------------------------------------------------------------------------------



 



NON-MONETARY GUARANTY AND ASSUMPTION OF OBLIGATIONS
     THIS NON-MONETARY GUARANTY AND ASSUMPTION OF OBLIGATIONS is given this
                                         day of , 20                      by
                                         .
     In consideration of, and as an inducement to, the execution of that certain
Franchise Agreement (the “Agreement”) on this date by KIDVILLE FRANCHISE
COMPANY, LLC (“us,” “we,” or “our”) with
                                        , a                           
               (“Franchisee”), each of the undersigned unconditionally agrees
(a) to be personally bound by, and personally liable for his or her own breach
of, Sections 1.C., 4.C., 5, 6, 7, 9.E., 12, 13, 14.B., 15 (except for Subsection
15.A.), 16.B., 18 and 19 of the Agreement, and (b) to be personally bound by
Sections 1.B. and 17.F., G, H, I, J, and K of the Agreement. None of the
undersigned will be responsible for any of Franchisee’s payment obligations
under the Agreement.
     Each of the undersigned consents and agrees that: (1) his or her direct and
immediate liability under this Guaranty will be joint and several, both with
Franchisee and among other guarantors; (2) he or she will render any performance
required under the Agreement upon demand if Franchisee fails or refuses
punctually to do so; (3) this liability will not be contingent or conditioned
upon our pursuit of any remedies against Franchisee or any other person;
(4) this liability will not be diminished, relieved, or otherwise affected by
any extension of time, credit, or other indulgence that we may from time to time
grant to Franchisee or to any other person, including, without limitation, the
acceptance of any partial performance or the compromise or release of any claims
(including the release of other guarantors), none of which will in any way
modify or amend this Guaranty, which will be continuing and irrevocable during
and after the term of the Agreement (including extensions) for so long as any
performance is or might be owed under the Agreement by Franchisee or its owners
and for so long as we have any cause of action against Franchisee or its owners;
and (5) this Guaranty will continue in full force and effect for (and as to) any
extension or modification of the Agreement and despite the transfer of any
interest in the Agreement or Franchisee, and each of the undersigned waives
notice of any and all renewals, extensions, modifications, amendments, or
transfers.
     Each of the undersigned waives: (i) all rights to payments and claims for
reimbursement or subrogation that any of the undersigned may have against
Franchisee arising as a result of the undersigned’s execution of and performance
under this Guaranty; and (ii) acceptance and notice of acceptance by us of his
or her undertakings under this Guaranty, notice of non-performance of any
obligations hereby guaranteed, protest and notice of default to any party with
respect to the nonperformance of any obligations hereby guaranteed, and any
other notices to which he or she may be entitled.
     If we are required to enforce this Guaranty in a legal proceeding and
prevail in such proceeding, we shall be entitled to reimbursement of our costs
and expenses, including, but not limited to, reasonable accountants’,
attorneys’, attorneys’ assistants’, arbitrators’, and expert witness fees, costs
of investigation and proof of facts, court costs, other litigation expenses, and
travel and living expenses, whether incurred prior to, in preparation for, or in
contemplation of the filing of any such proceeding. If we are required to engage
legal counsel in connection with any failure by the undersigned to comply with
this Guaranty, the undersigned shall reimburse us





--------------------------------------------------------------------------------



 



for any of the above-listed costs and expenses we incur even if we do not
commence a legal proceeding.
     IN WITNESS WHEREOF, each of the undersigned has affixed his or her
signature on the same day and year as the Agreement was executed.

     
 
   
 
   
 
[Signature]
 
 
   
Date:                     
   
 
   
 
   
 
   
 
[Signature]
   
 
   
Date:                     
   
 
   
 
   
 
   
 
[Signature]
   
 
   
Date:                     
   

2